            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 1 of 97



     GEORGE A. KIMBRELL (WSB 36050) (Pro Hac Vice application pending)
 1   SYLVIA SHIH-YAU WU (CSB 273549) (Pro Hac Vice)
     MEREDITH STEVENSON (CSB 328712) (Pro Hac Vice)
 2   Center for Food Safety
     303 Sacramento Street, 2nd Floor
 3   San Francisco, CA 94111
     T: (415) 826-2770 / F: (415) 826-0507
 4   Emails: swu@centerforfoodsafety.org
               gkimbrell@centerforfoodsafety.org
 5             mstevenson@centerforfoodsafety.org
 6   STEPHANIE M. PARENT (OSB 925908) (Pro Hac Vice)
     Center for Biological Diversity
 7   PO Box 11374
     Portland, OR 97211
 8   T: (971) 717-6404
     Email: SParent@biologicaldiversity.org
 9
10   Counsel for Plaintiffs
11
                      THE UNITED STATES DISTRICT COURT
12
                                 OF ARIZONA
13
      CENTER FOR BIOLOGICAL                  )
14
      DIVERSITY, NATIONAL                    )
15    FAMILY FARM COALITION,                 )
      CENTER FOR FOOD SAFETY,                )   Case No.
16
      and PESTICIDE ACTION                   )
17    NETWORK NORTH AMERICA,                 )
                                             )   COMPLAINT FOR
18                 Plaintiffs,               )   DECLARATORY AND
19                                           )   EQUITABLE RELIEF
                       v.                    )
20                                           )
21    UNITED STATES                          )
      ENVIRONMENTAL                          )
22    PROTECTION AGENCY,                     )
23    ANDREW WHEELER, in his                 )
      official capacity as Administrator,    )
24    and EDWARD MESSINA, in his             )
25    official capacity as Director of the   )
      Office of Pesticide Programs           )
26                                           )
                  Defendants.                )
27
28
     CASE NO.
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
                Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 2 of 97




 1                                  TABLE OF CONTENTS
 2
 3
     INTRODUCTION AND NATURE OF ACTION ................................................3
 4
 5   JURISDICTION AND VENUE ........................................................................ 10

 6   PARTIES ........................................................................................................... 11
 7   STATUTORY BACKGROUND ........................................................................ 14
 8
              Federal Insecticide, Fungicide, and Rodenticide Act ............................ 14
 9
10            Administrative Procedure Act ................................................................ 20

11   STATEMENT OF FACTS ................................................................................ 21
12            Dicamba ................................................................................................... 21
13
              Chronological History and Procedural Background ............................. 25
14
15            The Ninth Circuit 2020 Decision in NFFC v. EPA, 960 F.3d

16                     1120 (9th Cir. 2020) ...................................................................... 46

17            The Fall 2020 Registration ..................................................................... 58
18            EPA’s Reversal Regarding FIFRA Section 24(c) ................................... 77
19
              Plaintiffs’ Injuries ................................................................................... 81
20
21   FIRST CAUSE OF ACTION ............................................................................ 87

22   SECOND CAUSE OF ACTION ....................................................................... 90
23   THIRD CAUSE OF ACTION ........................................................................... 92
24
     FOURTH CAUSE OF ACTION ....................................................................... 93
25
26   PRAYER FOR RELIEF .................................................................................... 95

27
28
     CASE NO.                                                                                                              2
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
               Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 3 of 97




                      INTRODUCTION AND NATURE OF ACTION
 1
 2         1.      This is a civil action for equitable and declaratory relief.
 3   Plaintiffs National Family Farm Coalition, Center for Biological Diversity,
 4   Pesticide Action Network, and Center for Food Safety (Plaintiffs) challenge
 5   the October 27, 2020 decision to approve new use registrations for three
 6   dicamba products, see Ex. A, 1 and the Notices of Registrations, see Exs. B-D 2
 7   (collectively, the Registration Actions). Defendants Environmental Protection
 8   Agency (EPA), Edward Messina, Director of the Office of Pesticide Programs,
 9   and Andrew Wheeler, Acting Administrator of EPA (collectively EPA or
10   Defendants) authorized these Registration Actions in violation of the Federal
11   Insecticide, Fungicide and Rodenticide Act (FIFRA), 7 U.S.C. § 136 et seq.,
12   and the Administrative Procedure Act (APA), 5 U.S.C. § 701 et seq.
13         2.      This is an administrative law case, about a federal agency
14   stubbornly doubling down on a prior approval that the Ninth Circuit just held
15   unlawful and vacated in June 2020. In its rush to re-approve this novel
16   dicamba spraying again, EPA failed to follow the Court’s order and more
17   generally to comply with FIFRA’s mandates. Instead, it tried to paper over
18   the problems the Court found and in the process created new ones.
19         3.      Dicamba (3,6-dichloro-2-methoxybenzoic acid) is a broad-
20   spectrum herbicide, a type of pesticide, a toxic substance intended to harm or
21
22         1EPA, Memorandum Supporting Decision to Approve Registration for
     the Uses of Dicamba on Dicamba Tolerant Cotton and Soybean (Oct. 27,
23
     2020) (attached as Exhibit A).
24         2EPA, Engenia Regulatory Notice and Label (Oct. 27, 2020) (attached
25   as Exhibit B); EPA, Tavium Regulatory Notice and Label (Oct. 27, 2020)
     (attached as Exhibit C); EPA, XtendiMax Regulatory Notice and Label (Oct.
26   27, 2020) (attached as Exhibit D).
27
28
     CASE NO.                                                                      3
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
             Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 4 of 97




 1   kill. It is an effective weed-killer, but its toxicity is not limited to weeds. It
 2   can also kill many desirable broadleaf plants, bushes, and trees.
 3         4.     It also has a well-known drawback: dicamba is volatile, moving
 4   easily off a field on which a farmer has sprayed it. It can drift if the wind
 5   blows during application; it can drift if applied during temperature
 6   inversions; it can drift after application when it volatilizes, or turns to vapor,
 7   during hot weather. Dicamba is well known to cause widespread damage to
 8   conventional crops and wild plants and significantly injure farmers’ crops and
 9   the environment. As a result of its toxicity and its tendency to drift, dicamba
10   has historically been limited to clearing fields of weeds, either before crops
11   were planted or before newly planted crops emerged.
12         5.     This changed in 2016. The agrichemical company Monsanto
13   Company (Monsanto) had previously licensed a patented gene from the
14   University of Nebraska that it then proceeded to genetically engineer into
15   soybean and cotton plants, to make them resistant to dicamba. In a vast and
16   extremely risky new experiment, in 2016, EPA for the first time registered a
17   “new use” of these dicamba products: to be sprayed during the 2017 summer
18   growing season, over-the-top of soybean and cotton crops that Monsanto
19   genetically engineered with resistance to the pesticide.
20         6.     That approval led to over 25 million more pounds of dicamba
21   sprayed annually, increases of 8-12 fold in pounds, across nearly 100 million
22   acres, at new times of the year and in novel ways. The approval created a
23   debacle that agronomists say is unprecedented in the history of U.S.
24   agriculture: the spraying of massive amounts of dicamba, resulting in
25   millions of acres of crops damaged and sometimes destroyed by dicamba
26   spray droplets drifting off-field during application; dicamba vapor clouds
27   damaging vast fields from fencerow to fencerow; dicamba-laced water
28
     CASE NO.                                                                             4
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
             Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 5 of 97




 1   running off sprayed fields; and even dicamba-contaminated rainfall in areas
 2   of intensive use. Millions of acres of off-field dicamba drift and runoff resulted
 3   in widespread destruction of crops, economic losses, social upheaval to rural
 4   communities, and harm to endangered species and other wildlife.
 5         7.    This is the third case in a series since 2016 regarding EPA’s
 6   approvals of these dicamba products for this new and novel spraying. The
 7   Ninth Circuit heard each of the prior cases directly under 7 U.S.C. § 136n(b).
 8   In the first suit, Petition for Review, Nat’l Family Farm Coalition v. EPA, No.
 9   17-70196 (9th Cir. Jan. 20, 2017), the same four nonprofits that are the
10   Plaintiffs here challenged EPA’s original November 2016 registration of the
11   dicamba products. That initial registration was for 2 years. After completing
12   briefing and an August 2018 oral argument, but before the Court issued a
13   decision, EPA issued a second 2-year continuation of the registrations, this
14   time until December 2020. The Court held the 2016 case moot and required
15   petitioners to refile an expedited case. Nat’l Family Farm Coalition v. EPA ,
16   747 F. App’x 646 (9th Cir. 2019).
17         8.    The Plaintiffs did so, then challenging the November 2018
18   decision. Petition for Review, Nat’l Family Farm Coalition v. EPA (NFFC I),
19   No. 19-70115 (9th Cir. Jan. 11, 2019). The Ninth Circuit heard oral argument
20   again in April 2020 and in June 2020 issued its decision, granting Plaintiffs’
21   petition for review and holding that EPA had violated FIFRA in issuing the
22   registration decision. Nat’l Family Farm Coalition v. EPA (NFFC II), 960
23   F.3d 1120, 1144 (9th Cir. 2020).
24         9.    Among other holdings, the Ninth Circuit concluded that EPA
25   violated FIFRA by substantially underestimating several important risks and
26   costs, including the amount of dicamba sprayed, the number of injury reports,
27   and the amount and costs of crop damage from spraying. The Court also
28
     CASE NO.                                                                         5
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
             Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 6 of 97




 1   found that EPA completely failed to consider and account for several other
 2   costs, such as economic losses ensuing from anti-competitive effects of the
 3   registrations, as well as the social costs of strife and dissension in farming
 4   communities triggered by rampant off-target dicamba damage to neighbors’
 5   crops. Finally, it also held that EPA violated FIFRA by predicating its
 6   conclusion that its approval would have no adverse economic and
 7   environmental effects on label mitigation—in the form of weather-related
 8   label use restrictions—that substantial record evidence demonstrated were so
 9   extreme that farmers could not both follow them and have any hope of
10   controlling weeds. EPA failed to consider and analyze whether following
11   those directions was possible in real world farming conditions. NFFC II, 960
12   F.3d at 1144.
13         10.   In light of the “substantial” flaws in EPA’s decision, the Ninth
14   Circuit vacated the registrations Id. at 1145.
15         11.   The registrant companies again applied for new registrations just
16   weeks after the Ninth Circuit’s decision, on July 2. EPA then approved those
17   registrations just days before the presidential election, On October 27,
18   announcing it at a press conference in a Georgia cotton field.
19         12.   The Registration Actions challenged here have many of the same
20   fundamental flaws as the prior approval vacated in June 2020 as well as
21   some new ones.
22         13.   First, the Registration Actions again either underestimate or
23   ignore risks and costs to farmers and the environment from its decision.
24   These include: damage to crops and wild plants resulting from off-field drift
25   and run-off of dicamba; economic harm from crop damage; anti-competitive
26   effects resulting in economic losses from forced purchase of dicamba-resistant
27   seeds for defense against drift damage; social strife in farming communities
28
     CASE NO.                                                                         6
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
             Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 7 of 97




 1   between dicamba users and those whose crops are damaged by dicamba drift;
 2   and reliance on an impossible label without analyzing whether it can actually
 3   be followed in real world conditions.
 4         14.   Among other violations, EPA again failed to study and account
 5   for the substantial likelihood that even trained pesticide applicators, despite
 6   their best efforts, cannot both follow the use directions and control weeds.
 7   The Registration Actions provide many of the same highly restrictive use
 8   directions as the 2017 label discussed and found deficient in NFFC II, and
 9   several additional, complicated restrictions that the Ninth Circuit warned
10   would likely result in increased non-compliance in future growing seasons.
11   EPA’s failure to consider this aspect of the registrations will result in further
12   destruction of crops and environmental harm in violation of FIFRA. 7 U.S.C.
13   § 136a(C)(5).
14         15.   EPA also trumped up the benefits of dicamba over-the-top
15   spraying but again left out any assessment of its true economic costs to
16   farmers, as FIFRA requires. 7 U.S.C. § 136(bb). These products resulted in
17   the destruction of crops and significant economic losses from off-field drift
18   and runoff. And, as the Ninth Circuit explained, harm from drift also caused
19   “defensive adoption”; that is, farmers with no choice but to buy and plant soy
20   and cotton seeds genetically engineered with resistance in order to protect
21   against the otherwise inevitable drift damage. That impact had
22   monopolizing, anti-competitive effects on agricultural markets: for instance
23   small seed companies losing sales of non-dicamba-resistant seeds and
24   farmers losing their right to plant what they choose (and in terms of forced
25   purchase of more expensive seeds). NFFC II, 960 F.3d at 1142. EPA again
26   failed to analyze and consider these economic impacts in its approval.
27
28
     CASE NO.                                                                          7
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
             Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 8 of 97




 1         16.   EPA also failed to take into account the social costs of the
 2   registrations on farming communities. The unprecedented drift crisis during
 3   past growing seasons resulted in “severe strain on social relations in farming
 4   communities,” id. at 1143, as farmers began threatening farmers; destroying
 5   their neighbors’ crops, trees, ornamentals, and gardens; and even resorting to
 6   acts of violence. Id. These substantial impacts are nowhere accounted for in
 7   this decision, let alone rigorously analyzed, in violation of FIFRA. 7 U.S.C. §
 8   136(bb).
 9         17.   Second, the decision also found separate ways to violate FIFRA
10   beyond the substantive errors in the registrations. For example, the prior
11   registration was a “conditional” registration, because EPA admitted it lacked
12   all the necessary studies in order to register the products “unconditionally.”
13   Instead, it ordered the manufacturers to submit more studies on numerous
14   important issues, such as off-field drift harm to trees.
15         18.   This time EPA issued an “unconditional” registration for these
16   products. Unconditional registration requires that EPA assess and find that a
17   pesticide will not cause unreasonable adverse effects when used “in
18   accordance with widespread and commonly recognized practice.” 7 U.S.C. §
19   136a(C)(5). It also requires EPA to find that the pesticide “will perform its
20   intended function” without causing unreasonable adverse effects on the
21   environment.” 7 U.S.C. § 136a(C)(5). EPA’s byzantine, unrealistic use
22   requirements for the products are not common practice nor do they permit
23   farmers to use the product for its intended function effectively: to kill weeds,
24   and still follow them. To register a pesticide unconditionally, EPA must find
25   that it can be sprayed and accomplish its intended purpose in the real world
26   of farming, using common and accepted methods and still not cause
27
28
     CASE NO.                                                                           8
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
             Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 9 of 97




 1   unreasonable adverse effects, not according to whatever hypothetically EPA
 2   can think up to put on a label.
 3         19.   Third, EPA also violated FIFRA and the APA by failing to
 4   provide a formal notice and comment period despite approval a new use of
 5   these products. EPA’s failure forced Plaintiffs to file protectively also in this
 6   court, rather than only in the Ninth Circuit directly, like the case’s
 7   predecessors. A new use approval requires notice and comment, and FIFRA
 8   decisions with notice and comment proceed directly to the Court of Appeals.
 9   Because there was no prior lawful new use, this attempt is still EPA’s first
10   attempt at a lawful new use, which under FIFRA should require notice and
11   comment. Yet EPA did not provide notice and an opportunity to comment
12   before issuing the challenged Registration Actions in 2020.
13         20.   Fourth, EPA took the occasion of issuing the Registration Actions
14   approving three specific dicamba products also to make a sweeping rule
15   change for not just those pesticides, but also all pesticides, and in a footnote
16   no less. The last few seasons of rampant dicamba drift, coupled with EPA’s
17   failure to contain it, has forced states to step into the regulatory breach and
18   install their own state-specific restrictions, using a provision under FIFRA
19   section 24(c) that permits states to take quick action to address special local
20   needs in their states. In the footnote, EPA now has declared for the first time
21   that states can no longer use this authority and can only undertake any
22   restrictive action using much more time-consuming measures, such as state
23   legislative action or formal agency rulemaking. This was a reversal of a
24   decades-old rule. EPA made this rule change without any notice and
25   comment, despite earlier promises that it would have notice and comment if
26   it ever did alter states’ rights in this way. EPA’s failure to hold notice and
27
28
     CASE NO.                                                                            9
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
               Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 10 of 97




 1   comment prior to its removal of states’ authority under FIFRA section 24(c)
 2   violated the APA.
 3         21.     The Registration Actions also violate the Endangered Species
 4   Act. Plaintiffs submitted a 60-day notice letter 3 on December 14, 2020 to
 5   exhaust those claims before amending this complaint to include them.
 6         22.     Accordingly, for the reasons stated above, Plaintiffs ask the Court
 7   to hold and declare that EPA substantially and procedurally violated FIFRA
 8   and the APA in issuing the Registration Actions registering these dicamba
 9   products without substantial evidence and without holding notice and
10   comment. Plaintiffs also ask that the Court vacate these registrations and
11   grant relief as necessary and appropriate to halt the use and sale of dicamba
12   products authorized by this decision. Plaintiffs also ask the Court to hold that
13   EPA violated FIFRA and the APA with regard to its new restriction of states’
14   FIFRA 24(c) authority without holding notice and comment and to vacate
15   that decision.
16
                              JURISDICTION AND VENUE
17
18         23.     This Court has jurisdiction pursuant to 7 U.S.C. § 136n(a) of

19   FIFRA because EPA issued the Registration Actions without a public

20   hearing. See infra ¶¶ 60, 199. Jurisdiction is also proper under 28 U.S.C. §

21
22
23
           3Notice of Intent to Sue for Violations of the Endangered Species Act
24   Concerning EPA’s Authorized Uses of Dicamba on Genetically Engineered
25   Cotton and Soybean (Dec. 14, 2020), available at
     https://www.centerforfoodsafety.org/files/noi-letter-dicamba_12_14_2020-
26   final_90779.pdf.
27
28
     CASE NO.                                                                       10
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 11 of 97




 1   1331 (federal question), 28 U.S.C. § 1346 (United States as defendant), 28
 2   U.S.C. §§ 2201-02 (declaratory relief), and 5 U.S.C. § 702 (APA).
 3         24.    Venue properly lies in this Court pursuant to 28 U.S.C. §
 4   1391(e)(1)(c) because one or more Plaintiffs reside in this district, and
 5   pursuant to 28 U.S.C. § 1391(e)(1)(b), because a substantial part of the events
 6   or omissions giving rise to the claim occurred, or a substantial part of
 7   property that is the subject of the action is situated, in this district.
 8         25.    Arizona is among the 34 states authorized by the Registration
 9   Actions for application of the three registered dicamba products. Numerous
10   farmer and gardener members of Plaintiff organizations reside in Arizona
11   and are thus exposed to the threat of dicamba drift on their property in
12   Arizona. Others are conservationists that reside in Arizona whose
13   professional and personal interests in Arizona wildlife are injured.
14
                                         PARTIES
15
16         26.    The Plaintiffs in this case are the same for nonprofit

17   organizations that were the plaintiff/petitioners in the prior cases.

18   National Family Farm Coalition

19         27.    National Family Farm Coalition (NFFC) is a nationwide

20   nonprofit corporation that serves as a national link for a coalition of family

21   farm and rural groups on the challenges facing family farms and rural

22   communities. Founded in 1986, NFFC today represents farmers and ranchers

23   from 30 grassroots member organizations in 42 states, including where the

24   EPA has approved the registrations challenged here. NFFC’s combined

25   grassroots strength and national level experience enables a unique role in

26   securing a sustainable, economically just, healthy, safe, and secure food and

27   farm system. Most relevant here, since the mid-1990s, NFFC has devoted

28
     CASE NO.                                                                         11
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 12 of 97




 1   significant resources to addressing the harms stemming from the use of
 2   pesticides on genetically engineered, pesticide-resistant crops. NFFC has also
 3   published reports and worked to address problems farmers have faced
 4   through concentration in the seed industry, including diminished options,
 5   higher costs, and the increased use of toxic herbicides.
 6         28.   NFFC and its members are being, and will be, adversely affected
 7   by EPA’s Registration Actions. See infra ¶¶ 275-303.
 8   Center for Biological Diversity
 9         29.   The Center for Biological Diversity (CBD) is a nonprofit
10   membership organization headquartered in Arizona. CBD was founded in
11   1989 to fight the growing number of threats to biodiversity. CBD’s mission is
12   to secure a future for all species, great and small, hovering on the brink of
13   extinction through science, policy, education, and environmental law. The
14   Center has a full-time staff of scientists, lawyers, and other professionals who
15   work exclusively on campaigns to save species and their habitats. One of
16   CBD’s flagship programs is its environmental health program, which focuses
17   on, among other things, the adverse impacts of pesticides, such as those
18   approved by EPA here. CBD’s members rely on CBD to represent their
19   interests in protecting biodiversity and conserving threatened and
20   endangered species and their habitats.
21         30.   CBD and its members are being, and will be, adversely affected
22   by EPA’s Registration Actions. See infra ¶¶ 275-303.
23   Pesticide Action Network North America
24         31.   Pesticide Action Network North America (PANNA) is a
25   California-based, nonprofit corporation founded in 1982 to combat the
26   proliferation of pesticide-intensive, monocrop agriculture. PANNA’s mission
27   is to advance a vision of agriculture that replaces the use of hazardous
28
     CASE NO.                                                                        12
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 13 of 97




 1   pesticides with healthier, ecologically-sound pest management. In addition to
 2   having thousands of members who are conservationists, many of PANNA’s
 3   members are also farmers, who live, farm, and recreate in many locations
 4   where the approved dicamba use has been sprayed or will be sprayed. Since
 5   the outset of the dicamba controversy, PANNA has worked to reduce the
 6   negative health and livelihood impacts of pesticide drift in the states where
 7   over-the-top dicamba has been approved for use.
 8         32.    PANNA and its members are being, and will be, adversely
 9   affected by the Registration Actions. See infra ¶¶ 275-303.
10   Center for Food Safety
11         33.    CFS is a nonprofit membership organization with its
12   headquarters in in San Francisco, California and offices in Portland, Oregon
13   and Washington, D.C. Since its inception in 1997, CFS’s mission has been to
14   empower people, support farmers, and protect the environment from the
15   harmful impacts of industrial agriculture. This mission includes a flagship
16   CFS program on the adverse environmental and socioeconomic impacts of
17   pesticides. CFS has specifically worked on the dicamba controversy since its
18   inception. CFS represents more than 970,000 farmer and consumer members,
19   in every state throughout the country, including over 300,000 in the 34 states
20   covered by the over-the-top dicamba approval challenged in this case.
21         34.    CFS and its members are being, and will be, adversely affected
22   by EPA’s Registration Actions. See infra ¶¶ 275-303.
23   Defendants
24         35.    Defendant Edward Messina is the Director of the Office of
25   Pesticide Programs of EPA and is being sued in his official capacity.
26         36.    Defendant Andrew Wheeler is the Acting Administrator and
27   Deputy Administrator of EPA and is being sued in his official capacity.
28
     CASE NO.                                                                        13
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 14 of 97




 1         37.   Defendant EPA is an agency of the United States federal
 2   government. FIFRA vests EPA with responsibility for registering pesticides
 3   and ensuring that pesticide registrations comply with all applicable law.
 4         38.   Defendants Messina, Wheeler, and EPA are collectively referred
 5   to as EPA or Defendants.
 6
                             STATUTORY BACKGROUND
 7
 8   Federal Insecticide, Fungicide, and Rodenticide Act

 9         39.   FIFRA is the comprehensive federal statutory scheme regulating

10   pesticides (including herbicides like dicamba, one subcategory of pesticides),

11   including their use, sales, and labeling. 7 U.S.C. § 136 et seq. The statute is

12   administered by EPA at a federal level, id. § 136a(a), with robust roles for

13   states in regulation and enforcement, id. § 136w-1.

14         40.   The main mechanism used to regulate pesticides is known as

15   registration. 7 U.S.C. § 136a(a). Before any pesticide can be sold or used in

16   the United States, EPA must register the pesticide: provide a license that

17   establishes the terms and conditions under which the pesticide may be

18   lawfully sold, distributed, and used within the United States. Id. § 136a(c).

19   The terms and conditions of the registration include exactly what product can

20   be sold and used, and for what specific uses, and how it can be used (e.g.,

21   what crops it can be sprayed on and how). 40 C.F.R. §§ 152.115, 156.10.

22   Unreasonable Adverse Effects on the Environment
23         41.   In registering pesticides, the core baseline statutory standard

24   EPA applies is the “unreasonable adverse effects” standard. That is, FIFRA

25   applies a cost-benefit analysis “to ensure that there is no unreasonable risk

26   created for people or the environment from a pesticide.” Pollinator

27   Stewardship Council v. EPA, 806 F.3d 520, 522-23 (9th Cir. 2015). EPA may
28
     CASE NO.                                                                        14
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 15 of 97




 1   deny an application for registration when “necessary to prevent unreasonable
 2   adverse effects on the environment.” Id.; 7 U.S.C. § 136a(a).
 3         42.   FIFRA defines “unreasonable adverse effects on the
 4   environment” to mean “any unreasonable risk to man or the environment,
 5   taking into account the economic, social, and environmental costs and
 6   benefits of the use of any pesticide.” 7 U.S.C. § 136(bb).
 7         43.   Congress anticipated EPA’s careful balancing of costs and
 8   benefits would “take every relevant factor [the agency] can conceive into
 9   account.” S. Rep. 838, 92d Cong. 2d Sess., reprinted in 1972 U.S.C.C.A.N.
10   3993, 4032-33.
11         44.   Congress intended for EPA, among other relevant factors, to
12   carefully consider “hazards to farmworkers, hazards to birds and animals and
13   children yet unborn . . . the need for food and clothing and forest products,
14   forest and grassland cover to keep the rain where it falls, prevent floods,
15   provide clear water . . . aesthetic values, the beauty and inspiration of nature,
16   the comfort and health of man.” Id.
17         45.   In order to register a new pesticide, a manufacturer must submit
18   an application for registration, describing how the pesticide will be used, the
19   claims made of its benefits, the ingredients, and a description of all tests and
20   studies done and their results, concerning the product’s health, safety, and
21   environmental effects. 7 U.S.C. § 136a(c).
22   New Uses of an Existing Pesticide
23         46.   FIFRA also provides for the registration not just of a pesticide
24   active ingredient, but also any “new uses” of an already registered pesticide,
25   such as here, over-the-top spraying of dicamba products on soy and cotton
26   engineered with resistance to the pesticide.
27
28
     CASE NO.                                                                        15
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
               Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 16 of 97




 1         47.     EPA must hold notice and comment for new use registrations.
 2   FIFRA requires that EPA “shall publish” in the Federal Register a “notice of
 3   receipt of application” and a “notice of issuance” for every pesticide product
 4   registration that utilizes a “new active ingredient” or that entails a “changed
 5   use pattern.” 7 U.S.C. § 136a(c)(4); 40 C.F.R. § 152.102.
 6         48.     A “new use” is defined to include, among other things, “any
 7   additional use pattern that would result in a significant increase in the level
 8   of exposure, or a change in the route of exposure, to the active ingredient of
 9   man or other organisms.” 40 C.F.R. § 152.3. New uses include uses of “new
10   active ingredients, first food use, first outdoor use, first residential use, or
11   other actions of significant interest.” 4
12   Conditional Registration of New Uses
13         49.     In order to obtain registration, an applicant must submit
14   sufficient data concerning the pesticide’s health, safety, and environmental
15   effects, in order to ensure that EPA prohibits pesticides that would cause
16   unreasonable adverse effects on the environment. Pollinator Stewardship
17   Council, 806 F.3d at 523; 7 U.S.C § 136a(c)(5).
18         50.     Sometimes, however, EPA may receive sufficient data to
19   determine that short-term use of a pesticide is reasonable, but that there is
20   not sufficient data supporting its long-term use. In these “special
21   circumstances,” EPA can grant a conditional registration of the pesticide or
22   pesticide new use. See 7 U.S.C. § 136a(c)(7).
23
24
25
           4 EPA, Public Participation Process for Registration Actions,
     https://www.epa.gov/pesticide-registration/public-participation-process-
26   registration-actions (last visited Dec. 16, 2020).
27
28
     CASE NO.                                                                           16
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
               Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 17 of 97




 1         51.     For new uses like those at issue here, in the situation where
 2   there are insufficient data for unconditional registration, Section 3(c)(7)(B)
 3   authorizes EPA to “conditionally amend” the existing registration of a
 4   pesticide to allow for new uses, while the missing data are prepared and
 5   submitted. This is the type of action EPA took previously in the 2018
 6   registration decision with regards to the dicamba pesticide products, the
 7   decision vacated by the Ninth Circuit. NFFC II, 960 F.3d at 1133.
 8         52.     For such a conditional new use registration, EPA must find that,
 9   notwithstanding the lack of data for unconditional registration, there are still
10   “satisfactory data pertaining to the proposed additional use.” 7 U.S.C.
11   § 136a(c)(7)(B). And EPA must find that the conditional new use amendment
12   will not “significantly increase the risk of any unreasonable adverse effect on
13   the environment.” Id. 5
14   Unconditional Registration
15         53.     On the other hand, unconditional registration is the type of
16   registration EPA granted in the challenged Registration Actions.
17         54.     In contrast to conditional registration, unconditional registration
18   necessarily requires all data to evaluate the environmental risks. EPA must
19   “review[ ] all relevant data in [its] possession” and “determine[ ] that no
20   additional data are necessary” to its decision. 40 C.F.R. §§ 152.112(b), (c).
21
22         5 There are two other types of conditional registrations which require
23   different findings from EPA: for “me too” pesticides, 7 U.S.C. § 136a(c)(7)(A),
     which are substantially similar to existing registered pesticides; and
24   conditional registration for new active ingredients, 7 U.S.C. § 136a(c)(7)(C).
25   See NRDC v. EPA, 857 F.3d 1030 (9th Cir. 2017) (judicial review of a
     conditional new active ingredient registration). Neither of these are at issue
26   here.
27
28
     CASE NO.                                                                         17
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 18 of 97




 1         55.     EPA can unconditionally register the pesticide only if it will “not
 2   generally cause unreasonable adverse effects on the environment” and not do
 3   so “when used in accordance with widespread and commonly recognized
 4   practice.” Id. § 152.112(e).
 5         56.     In FIFRA’s legislative history, Congress stated that “[i]f a
 6   pesticide is such that when used in accordance with its label or common
 7   practice it is injurious to man, other vertebrates, or useful plants, it cannot be
 8   registered under the Act and cannot be sold or distributed in interstate
 9   commerce.” S. Rep. 838, 92d Cong. 2d Sess., reprinted in 1972 U.S.C.C.A.N.
10   3993, 3996.
11         57.     As compared to conditional registration, unconditional
12   registration imposes a higher standard, both in terms of the data it requires
13   as well as its risk standard. Whereas for conditional only “satisfactory data”
14   are required, 7 U.S.C. § 136a(c)(7)(B), for unconditional, EPA must determine
15   that “no additional data are necessary.” 40 C.F.R. § 152.112(c).
16         58.     Thus the required unconditional registration finding of no
17   “unreasonable adverse effects” is tied to two prerequisites: (1) that the
18   pesticide when used as approved will perform its intended function and that
19   (2) that its use in common and widespread practice will not cause
20   unreasonable adverse effects.
21         59.     Whereas for conditional, EPA must only determine that the
22   conditional new use will not “significantly increase the risk of any
23   unreasonable adverse effect” beyond the already existing registration, 7
24   U.S.C. § 136a(c)(7)(B), an unconditional registration requires that EPA must
25   find the pesticide “will perform its intended function without unreasonable
26   adverse effects on the environment.” Id. § 136a(c)(5)(C). EPA must also find
27   that “when used in accordance with widespread and commonly recognized
28
     CASE NO.                                                                       18
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 19 of 97




 1   practice [the pesticide] will not generally cause unreasonable adverse effects
 2   on the environment.” Id. § 136a(c)(5)(D).
 3   Judicial Review
 4         60.   Under FIFRA, final actions of EPA “not following a hearing,”
 5   such as the Registration Actions at issue here, are “judicially reviewable by
 6   the district courts of the United States. 7 U.S.C. § 136n(a). This Circuit has
 7   explained that a “hearing” or “public hearing” within the meaning of FIFRA’s
 8   judicial review provision is a “quasi-judicial” process to for fact-finding and
 9   development of a complete record, a process that is not met by the submission
10   of written comments to the agency alone. See United Farm Workers of Am. V.
11   EPA, 592 F.3d 1080, 1087 (9th Cir. 2010). Judicial review must be “searching
12   and careful, subjecting the agency decision to close judicial scrutiny.”
13   Containerfreight Corp. v. United States, 752 F.2d 419, 422 (9th Cir. 1985).
14   EPA’s decision can only be upheld only if it is supported with “substantial
15   evidence” in the record. 7 U.S.C. § 136n(b); see Pollinator Stewardship
16   Council, 806 F.3d at 533 (stating that the standard of review under FIFRA is
17   whether the registration “is supported by substantial evidence when
18   considered on the record as a whole,” and that “[t]he substantial evidence
19   standard affords an agency less deference than the arbitrary and capricious
20   standard.”). The agency’s action may be upheld only on the “basis articulated
21   by the agency itself.” Pollinator Stewardship Council, 806 F.3d at 532
22   (quoting Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut. Auto.
23   Ins. Co., 463 U.S. 29, 50 (1983)).
24   State Regulation of New Uses under FIFRA 24(c)
25         61.   Until the current decision, for several decades, EPA has
26   interpreted Section 24(c), 7 U.S.C. § 136v(c), as permitting states to take
27
28
     CASE NO.                                                                          19
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
             Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 20 of 97




 1   prompt action to address local agricultural, environmental, or public health
 2   needs by adding further restrictions to federal pesticide labels. 6
 3   FIFRA Section 24(c) further provides: “A State may provide registration for
 4   additional uses of federally registered pesticides formulated for distribution
 5   and use within that State to meet special local needs in accord with the
 6   purposes of this Act and if registration for such use has not previously been
 7   denied, disapproved, or canceled by the Administrator.” 7 U.S.C § 136v(c)(1).
 8
 9   Administrative Procedure Act
10          62.   The APA provides for judicial review of final agency actions.
11   “Agency action” is defined to include “the whole or a part of an agency rule,
12   order, license, sanction, relief, or the equivalent or denial thereof, or failure to
13   act.” 5 U.S.C. § 551(13). The APA provides that “[a] person suffering legal
14   wrong because of agency action, or adversely affected or aggrieved by agency
15   action within the meaning of a relevant statute, is entitled to judicial review
16   thereof.” Id. § 702.
17          63.   Under the APA, a reviewing court shall “hold unlawful and set
18   aside agency action, findings, and conclusions” that it finds to be “arbitrary,
19   capricious, an abuse of discretion, or otherwise not in accordance with the
20   law” or “without observance of procedure required by law.” Id. §§ 706(2)(A),
21   (D).
22
23
24
25
     6 See EPA, Guidance on FIFRA 24(c) Registrations,
     https://www.epa.gov/pesticide-registration/guidance-fifra-24c-registrations
26   (last visited Dec. 16, 2020)
27
28
     CASE NO.                                                                         20
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 21 of 97




 1         64.    Under the APA, an agency must publish notice of a proposed rule
 2   in the Federal Register and provide comment opportunities to the public
 3   before adopting a rule. Id. § 553(b), (c).
 4         65.    The APA defines “rule” as “the whole or a part of an agency
 5   statement of general or particular applicability and future effect designed to
 6   implement, interpret, or prescribe law or policy.” Id. § 551(4).
 7         66.    An agency must follow the procedures of the APA for a
 8   substantive amendment of a prior regulation and cannot avoid the
 9   procedures of the APA by taking action and calling that action a mere
10   guidance that interprets the existing regulation.
11
                                STATEMENT OF FACTS
12
13   Dicamba

14         67.    Dicamba is an herbicide in the Benzoic Acid family used for

15   selective control of emerged broadleaf weeds. It is extremely toxic to all

16   broadleaf plants, including conventional cotton and soybean.

17         68.    It can also damage or kill fruiting vegetables, fruit trees, grapes,

18   beans, peas, potatoes, tobacco, flowers, and ornamental plants. It can also

19   damage or kill many species of large trees, including oaks, elms, and maples.

20   Dicamba damage is easily identified by its signature marker: “leaf cupping.”

21         69.    Consequently, EPA previously restricted dicamba’s soybean and

22   cotton uses to before planting (preplant) to clear a field of early-season weeds

23   and to season’s end to control late-season weeds (preharvest in soybeans,

24   postharvest in cotton); however, EPA had never allowed direct, over-the-top

25
26
27
28
     CASE NO.                                                                       21
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
               Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 22 of 97




 1   application to these crops during the critical growing seasons of spring and
 2   summer. 7
 3         70.     Monsanto licensed the gene that, when genetically engineered
 4   into soybean and cotton crops, made them resistant to dicamba.
 5   Concurrently, Monsanto and several other pesticide companies reformulated
 6   dicamba herbicides for use on these engineered crops.
 7         71.     The challenged Registration Actions approve three dicamba
 8   products for over-the-top spraying: XtendiMax (Monsanto/Bayer); Engenia
 9   (BASF); and Tavium (Syngenta). These pesticide products are part of a crop
10   system, sold and used with genetically engineered, dicamba-resistant cotton
11   and soy seeds.
12   Dicamba and Drift Harm
13         72.     Several dicamba properties render it much more likely than other
14   herbicides to cause widespread damage to plants and other organisms, both
15   on treated fields and in surrounding areas. First, as an auxin-mimicking
16   herbicide, dicamba is highly toxic to an extremely broad range of flowering
17   plants, including trees, shrubs, soybeans and cotton, as well as nearly all
18   vegetables and fruit crops.
19         73.     Second, dicamba is also very potent, such that vanishingly small
20   amounts can cause considerable damage.
21         74.     And third, while the majority of herbicides pose a drift threat
22   only when they are being applied, dicamba is extremely volatile and is known
23
24         7 Post-emergent use of dicamba is limited to cereal crops that are
25   naturally tolerant of dicamba, such as corn or wheat, but even with these
     crops applications must be made early in the growing season to avoid injury
26   that occurs when larger seedlings are sprayed.
27
28
     CASE NO.                                                                        22
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 23 of 97




 1   to volatize from soil and plant surfaces days after the initial application,
 2   forming vapor clouds that drift and damage plants at great distances from
 3   the application site.
 4         75.   Dicamba contaminates the environment via spray drift, vapor
 5   drift, in rainfall, and in runoff from dicamba-treated fields. Such pollution
 6   has ramped up dramatically with the over-the-top spraying dicamba
 7   registrations. See infra ¶¶ 88-157.
 8         76.   Spray drift occurs during application. As dicamba spray solution
 9   is forced under pressure through a nozzle, spray droplets are formed. Small
10   droplets remain aloft for considerable periods, and are carried by even
11   moderate winds to damage crops or wild plants in neighboring fields. Spray
12   drift damage increases with wind speed and is characterized by injury that
13   declines in severity with distance from the treated field.
14         77.   Vapor drift arises from volatilization of dicamba, that is, its
15   conversion from liquid or solid form to vapor. Dicamba volatilizes during
16   spray operations, but also up to several days after an application, as dicamba
17   residues left on treated soil and plant surfaces evaporate. Vapor drift
18   increases with temperature, and thus is far more common with late spring
19   and summer over-the-top spraying of dicamba than with traditional preplant
20   use. Vapor drift is also worse under still conditions, with little or no wind,
21   which promote vapor accumulation. Finally, vapor drift is characterized by
22   broad-scale injury that is uniform in severity, fencerow to fencerow.
23         78.   The damaging effects of spray and vapor drift increase
24   dramatically during a temperature inversion, an extremely common
25   atmospheric condition in which cool air at the earth’s surface is trapped by
26   warmer air above it. The trapped cool air accumulates a concentrated cloud of
27
28
     CASE NO.                                                                         23
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
                Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 24 of 97




 1   dicamba spray droplets and vapor, which is then easily moved by light winds
 2   to cause broad-scale injury to crops and plants near and far from areas of use.
 3             79.   Dicamba is also subject to atmospheric loading, where intensive
 4   spraying by many farmers in a localized area results in substantial clouds of
 5   airborne dicamba that can then, as with temperature inversions, move off-
 6   field to cause widespread damage.
 7         80.       Dicamba can also damage off-field plants when rainfall washes it
 8   out of the atmosphere and brings it down to earth.
 9             81.   Moreover, rainfall washes dicamba from the plant surfaces and
10   soil of a treated field into receiving streams and other water bodies, where it
11   can damage plants as a water contaminant.
12             82.   The environmental risks from dicamba use are numerous.
13   Animals and plants, including threatened and endangered species, those in
14   danger of extinction, may be exposed to dicamba via atmospheric loading
15   (spray drift, volatilization), contamination of soils, and runoff from treated
16   fields.
17         83.       Spray drift and volatilization of dicamba impacts vegetation near
18   crop fields, and also at a distance, impacting plants in many different
19   habitats as well as the animals that consume them and the larger ecosystem.
20             84.   Mammals, birds, and insects are directly exposed to dicamba and
21   its far more toxic breakdown product, 3,6-dichlorosalicylic acid (DCSA),
22   through ingesting it in treated fields, through ingesting crop material that
23   leaves the field via wind or runoff, and through consuming insects that have
24   fed on crops contaminated with dicamba products.
25             85.   Bees and other pollinators are at risk from direct exposure to
26   dicamba spray or vapor drift and by feeding on dicamba-sprayed crops and
27   other plants exposed to dicamba. Importantly, dicamba spray and vapor drift
28
     CASE NO.                                                                         24
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
               Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 25 of 97




 1   can also impact pollinators indirectly, far beyond the treated field, by
 2   suppressing the flowering plants they require for pollen and nectar.
 3         86.     Dicamba enters water bodies via runoff and drift, where it has
 4   been frequently detected. Dicamba-laced runoff water can impact off-field
 5   plants for weeks after application.
 6         87.     Dicamba also harms plants through its presence in rainwater. 8 A
 7   recent study of twelve sites in Missouri during the 2019 season revealed that,
 8   at some sites, dicamba remained detectable throughout the season. The
 9   detection of dicamba in rainwater directly correlated with adoption rates of
10   dicamba-resistant crops; areas with higher adoption had more dicamba in
11   rainwater. University of Missouri weed scientists determined that, in the
12   sites located in the southeastern corner of Missouri, the amounts in
13   rainwater were high enough to harm sensitive crops, especially with repeated
14   exposure.
15
16   Chronological History and Procedural Background
17         88.     While dicamba has been sold in other forms since 1967, prior to
18   the 2016 new use registration actions for dicamba, dicamba uses on soybeans
19   and cotton were limited to pre-plant and pre-harvest applications in soybeans
20   and pre-plant and post-harvest applications in cotton. Monsanto (now Bayer)
21   first sought registrations for new uses of dicamba on genetically engineered
22
23
           8 Emily Unglesbee, New 2,4-D and Dicamba Data: Four Things
24   Missouri Scientists Learned About 2,4-D and Dicamba in 2020, Progressive
25   Farmer (Dec. 7, 2020),
     https://www.dtnpf.com/agriculture/web/ag/crops/article/2020/12/07/four-
26   things-missouri-scientists-2-4.
27
28
     CASE NO.                                                                        25
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 26 of 97




 1   soy and cotton in 2010 and 2012, originally seeking registration of a different
 2   dicamba pesticide, M1691.
 3         89.   Monsanto and BASF developed new dicamba products, while
 4   DuPont/Corteva obtained a license to market Monsanto’s product under a
 5   different name.
 6   Dramatic Dicamba Increases
 7         90.   As shown in the graph below, from 2012-2016, farmers applied,
 8   on average, 768,000 pounds of dicamba to soybeans and cotton, combined,
 9   each year. In just the first year of dicamba’s registration for over-the-top
10   spraying, dicamba usage on these crops rose to nearly 10 million pounds per
11   year. 2018-2020 saw further substantial increases. The 13 million pounds
12   applied to soybeans and nearly 5 million pounds sprayed on cotton
13   represented a more than 23-fold increase in the amount of dicamba sprayed
14   on these crops in just the second year over-the-top spraying was permitted.
15   The large volume of dicamba sprayed, and the spraying later in the season
16   when hot conditions exacerbated drift, had devastating consequences.
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28
     CASE NO.                                                                       26
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 27 of 97




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
     Figure 1: Annual dicamba use for soybeans and cotton before dicamba-
14   resistant crops were introduced (average figure for 2012-2016) and the two
15   years after broad introduction (2017, 2018). Based on EPA figures.

16   Dicamba Drift
17         91.   Monsanto knew of the serious drift threat posed by its dicamba-
18   resistant crop system for more than a decade, as it was extensively discussed
19   in meetings of the company’s Dicamba Advisory Council as long ago as 2009.
20   Monsanto and its advisors not only foresaw drift damage, but anticipated
21   lawsuits (“neighbors suing each other”), and discussed possible measures to

22   address it, such as an “indemnity fund for crop loss.” Rather than reconsider

23   its dicamba project, however, Monsanto decided that the threat of dicamba

24   drift damage could be exploited to market its seeds to soybean farmers “who
     do not see value in [the dicamba-resistance] trait” for their own purposes.
25
     These farmers would be “educated” into buying dicamba-resistant soybean
26
27
28
     CASE NO.                                                                      27
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 28 of 97




 1   seeds to avoid drift damage arising from a neighbor’s use of dicamba (i.e.
 2   “Protection from your neighbor.”)

 3         92.   In 2010, Monsanto officer John Soteres was developing

 4   arguments to “defend[] dicamba relative to drift and volatilization to nearby
     crops,” noting that Monsanto would need to address these issues not only
 5
     with regulators, “but also potentially in the courts.”
 6
           93.   Agronomists studying dicamba drift informed EPA that
 7
     Monsanto’s system would likely harm off-field plants, affecting organisms
 8
     that rely on those plants, including pollinators, via habitat loss. EPA was also
 9
     aware that dicamba use would increase with resistant crops and that
10
     neighbors of dicamba users would plant resistant crops for self-defense.
11
           94.   Monsanto received further warnings of the damaging effects its
12
     dicamba crop system would have in 2011. One of its employees wrote in a
13   summary of academic surveys the company commissioned, “DON’T DO IT;
14   expect lawsuits,” while Del Monte Foods called the new system a “potential
15   disaster” in a 2011 letter.
16         95.   Unsuprisingly Monsanto observed extensive dicamba drift
17   damage in its own field trials. From 2012-2014, the company reported to EPA
18   73 off-target incidents that occurred during its testing of M1691, the
19   precursor to XtendiMax that Monsanto first sought to register for over-the-
20   top use. Significant dicamba damage happened again in 2014 at a training

21   facility in Missouri. The Missouri Dept. of Agriculture informed EPA of two

22   incidents in 2013 and 2014, in which M1691 dicamba vapor caused drift

23   damage to non-resistant soybeans at 2,800 feet and 2.2 miles, respectively,
     from treated fields of dicamba-resistant soy.
24
           96.   Instead of studying the issue further, Monsanto responded to
25
     EPA’s growing concern by halting its own field-testing of XtendiMax with
26
     VaporGrip Technology in 2015. Monsanto also prohibited trials by
27
28
     CASE NO.                                                                      28
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 29 of 97




 1   independent academics and expressed concerns to BASF about “how tightly
 2   BASF controls the release of data by third parties.” EPA proposed a small

 3   omnidirectional vapor drift buffer zone far smaller in width than the

 4   distances it knew dicamba vapor could travel, but subsequently dropped even
     this proposal.
 5
           97.   In 2016, Monsanto elaborated upon its 2009 scheme of using
 6
     protection from drift damage as a marketing strategy. The company
 7
     conducted a careful analysis to project the number of dicamba damage
 8
     episodes–from 1,300 to over 3,200–that would occur in each of the first five
 9
     years of its system’s use and calculated the staff budget that would be
10
     required for investigation of these complaints.
11
           98.   Similarly, in a September 2016 meeting, BASF also identified
12
     “defensive planting” as a marketing strategy. That following January, BASF
13   had a market research document that confirmed the role of defensive
14   planting in contributing to sales.
15   2016 Registration
16         99.   In November 2016, EPA conditionally registered three dicamba
17   products for new use under FIFRA section 3(c)(7)(B). The 2016 registration
18   greatly extended permissible times to spray dicamba deep into the hot
19   summer months, for the first time allowing a new use for post-emergent,
20   over-the-top applications to cotton and soybean crops genetically engineered
21   with resistance to the pesticide. Id. The registration covered millions of acres
22   in 34 states.
23         100. EPA based its 2016 registration on the supposition that the three
24   dicamba products were less volatile than prior dicamba formulations. Even
25   so, EPA found it necessary to impose a host of use instructions, a form of
26   mitigation, contained on a lengthy label. These instructions restricted
27
28
     CASE NO.                                                                       29
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
               Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 30 of 97




 1   applications to a narrow range of wind speeds, required a downwind buffer,
 2   stipulated a maximum spray boom height, and specified temperature and
 3   humidity adjustments, among other instructions. EPA claimed these
 4   instructions would “effectively limit” any impacts if followed.
 5         101. These registrations were time-limited with two-year automatic
 6   expiration dates “because of the concerns about resistance and off-target
 7   movement,” unless EPA determined before that date that off-site incidents
 8   were not occurring at “unacceptable frequencies or levels.”
 9         102. At this time, Monsanto recognized its research left many
10   unanswered questions about the real-world risks posed by dicamba’s

11   volatility. In a February 2016 email to coworkers, a Monsanto researcher

12   wrote: “We don’t know how long a sensitive plant needs in a natural setting
     to show volatility damage. We don’t know what concentration in the air
13
     causes a response, either . . . There is a big difference for plants exposed to
14
     dicamba vapor for 24 vs. 48 hours. Be careful using this externally.” 9
15
           103. BASF also knew dicamba still posed risks. A BASF executive
16
     admitted that “from a practical standpoint” Engenia was not different from
17
     older dicamba versions, and the company privately told applicators that drift
18
     could harm farmers’ harvests. 10 Monsanto responded to BASF’s admission
19
     that volatility was an issue with an email from a Monsanto salesmen to
20
21
22
23         9 Johnathan Hettinger, ‘Buy it or else’: Inside Monsanto and BASF’s
24   moves to force dicamba on farmers, Midwest Center for Investigative
     Reporting (Dec. 4, 2020), https://investigatemidwest.org/2020/12/04/buy-it-or-
25   else-inside-monsanto-and-basfs-moves-to-force-dicamba-on-farmers/.
26         10   Id.
27
28
     CASE NO.                                                                          30
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 31 of 97




 1   coworkers stating: “We need to get on this right now . . . Deny! Deny!
 2   DENY!” 11

 3         104. In response to the registrations, Plaintiffs (then petitioners) filed

 4   a petition for review to the Ninth Circuit in January 2017. That petition for

 5   review, along with subsequent filings, argued that Defendants disregarded

 6   environmental and crop harms from foreseeable off-field drift, failed to

 7   consider socioeconomic impacts, and lacked substantial evidence to support

 8   the registrations.

 9   The 2017 Growing Season
10         105. Farmers began using the dicamba products for the first time

11   during the 2017 planting season under the new use registration. The events

12   that transpired were unprecedented in the history of U.S. agriculture.

13         106. In the registration decision, EPA had concluded that its label

14   mitigation was “expected to eliminate any offsite exposures.” But complaints

15   skyrocketed. By the end of the season Professor Kevin Bradley of the

16   University of Missouri issued a report finding 2,708 formal complaints

17   nationwide.

18         107. Based on estimates by university weed scientists, 2.5 million

19   acres of soybean were damaged by dicamba drift by mid-July, a figure rising

20   to 3.6 million acres by the end of the summer. This was about 4% of all

21   soybean acreage nationwide. And these numbers substantially under-

22   reported the total damage, since the majority of injured farmers do not report

23   drift incidents. In addition, a still higher percentage of susceptible soybeans

24
25
26         11   Id.
27
28
     CASE NO.                                                                        31
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
             Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 32 of 97




 1   were injured: an astounding fifty percent of non-dicamba-resistant soybeans
 2   in Illinois.
 3          108. And this was just the soybean damage; many other crops were
 4   also damaged, including tomatoes, melons, fruit and nut trees, and
 5   vegetables, as well as residential gardens, shrubs, and trees. According to
 6   Missouri weed science expert, Dr. Kevin Bradley, “[w]e have never seen
 7   anything like this before . . . in our agricultural history.”
 8          109. Numerous state agricultural departments also reported to EPA
 9   extensive damage. University scientists expressed unanimous concern that
10   the dicamba products were more volatile than manufacturers admitted. One
11   of the key messages from state and academic experts was that the EPA label
12   restrictions were not working because they did not address volatility.
13          110. During this time, university scientists affirmed volatility, or
14   vapor drift, as one of the major routes of dicamba drift injury, based on air
15   sampling data, field volatility studies, and field visits. EPA received
16   extensive test results showing that, contrary to Monsanto’s claims, the
17   products volatilized for as many as 3 or 4 days following the application.
18          111. By late summer 2017, Monsanto and BASF began responding to
19   these damage reports by taking measures to shield themselves from

20   lawsuits. 12 Among other pretexts, Monsanto began to blame the damage on a

21   different BASF weed killer, glufosinate. 13

22          112. Monsanto designed a form for investigators to use in looking into
     farmer complaints, which would “gather data that could defend Monsanto.” 14
23
24          12   Id.
25          13   Id.
26          14   Id.
27
28
     CASE NO.                                                                        32
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 33 of 97




 1   BASF drafted a script for its investigators that directed them to deny liability
 2   for drift damage and to assure the complainant that even severe damage

 3   would not result in yield loss.

 4         113. In internal communications in summer 2017, Monsanto made
     clear it would only investigate a dicamba drift complaint if it came from a
 5
     Monsanto customer. It treated its employees’ investigative visits to such
 6
     “driftees” as an opportunity to sell them dicamba-resistant seeds to avoid
 7
     crop injury from future drift. 15 A Monsanto sales employee emailed: “I think
 8
     we can significantly grow business and have a positive effect on the outcome
 9
     of 2017 if we reach out to all the driftee people.” 16
10
     Minor Federal Label Adjustments for the 2018 Season
11
           114. Faced with the unprecedented 2017 summer of drift, and
12
     pressured to take some action to stop it, in October 2017, EPA and Monsanto
13
     amended the 2016 registration and added further new mitigation, use
14   instructions, and requirements. These label amendments included a
15   restricted use pesticide designation for the dicamba products, a lower
16   application wind speed limit, applicator training, greater record-keeping
17   burdens, and a ban on spraying from dusk to dawn.
18         115. However, EPA declared that the revised document “did not affect
19   the conclusions in the supporting assessment of risk,” and that, rather than
20   provide any new data or analysis supporting the new measures’ efficacy, EPA
21   “continue[d] to rely on all the assessments” supporting the original

22   registration.” NFFC II, 960 F.3d at 1128. In other words, EPA continued to

23   rely on its 2016 conclusions and risk assessments.

24
25         15   Id.
26         16   Id.
27
28
     CASE NO.                                                                      33
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 34 of 97




 1         116. Plaintiffs amended their petition for review to encompass these
 2   new revisions to the registration.

 3         117.   In an October 19, 2017 email to officers of Monsanto, BASF, and

 4   DuPont, Iowa State University weed scientist Micheal Owen explained that
     the label amendments did not address volatility, which remained a
 5
     “significant risk.” He recommended only pre-emergence use of dicamba
 6
     products and concluded that “the risks attributable to the off-target
 7
     movement of dicamba applied postemergence are greater than the benefits,”
 8
     a viewpoint he said was shared by most academics and state regulatory
 9
     agencies.
10
     The 2018 Growing Season
11
           118. The 2017 label amendments failed to prevent continuing massive
12
     dicamba drift damage in 2018. By July, Dr. Bradley reported an estimated
13   1.1 million acres of soybean damage in 18 states. The number of official
14   dicamba damage reports rose even higher than 2017 in the leading soybean-
15   production states of Iowa, Illinois, Indiana, Ohio, Nebraska, and North
16   Dakota. NFFC II, 960 F.3d at 1127-28.
17         119. Dicamba drift slowed the growth of affected soybeans and often
18   slashed yields, costing farmers many millions of dollars in lost revenue. The
19   damage was so severe that by late July 2018, the U.S.’s fourth largest
20   soybean seed seller wrote to EPA urging prohibition of over-the-top

21   applications of dicamba. Another university expert told EPA that the 2018

22   season demonstrated “that minimizing the off target movement of dicamba to

23   a reasonable level is NOT possible.” NFFC II, 960 F.3d at 1139 (emphasis
     added).
24
           120. Just as Monsanto and BASF had anticipated years before, the
25
     widespread damage placed pressure on farmers to purchase dicamba-
26
27
28
     CASE NO.                                                                     34
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 35 of 97




 1   resistant soybean seeds, not out of choice, but defensively, to protect
 2   themselves from rampant dicamba drift damage. NFFC II, 960 F.3d at 1142.

 3         121. However, growers of other crops, who lacked a dicamba-resistant

 4   alternative, were left defenseless. As in 2017, dicamba caused extensive
     damage to specialty crops, vegetables, tobacco, and fruit trees. For example, a
 5
     North Dakota vegetable farmer had his crops destroyed by successive waves
 6
     of dicamba drift. An Arkansas beekeeping operation experienced sharp
 7
     declines in honey production in areas hard-hit by dicamba drift, which
 8
     deprived his bees of sufficient flowering plants for their nectar needs, causing
 9
     him to move his operation out of state.
10
           122. A second year of massive atmospheric loading of dicamba also
11
     took a toll on residential and shade trees as well as other ornamental plants
12
     throughout rural America.
13         123. Dicamba drift damage also provoked disputes between dicamba
14   users and those affected by drift, turning farmer against farmer, family
15   against family, tearing apart the fabric of rural communities. In at least one
16   case, a dicamba drift dispute resulted in a gunshot death.
17         124. Overall, two years of dicamba use in 2017 and 2018 resulted in
18   4,200 official complaints and more than 4.7 million acres of soybeans injured,
19   as well as scores of other plants and crops, including valuable specialty crops.
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28
     CASE NO.                                                                     35
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 36 of 97




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
     Figure 2: Farmers in 19 major soybean states were surveyed by USDA and
11
     reported dicamba damaged fields of their own, their neighbors’, and in their
12   counties. Source: USDA Agricultural Resource Management Survey (2018),
     as reported in EPA, Dicamba Use on Genetically Modified Dicamba-Tolerant
13   (DT) Cotton and Soybean: Incidents and Impacts to Users and Non-Users
14   from Proposed Registrations 31, tbl. 8 (Oct. 26, 2020).
15         125. These figures are substantial underestimates, however, since
16   only a small fraction of injured farmers report drift damage episodes. NFFC
17   II, 960 F.3d at 1138. Indeed, as shown in Figure 2, a USDA survey in 2018
18   found that soybean growers alone suffered at least 65,000 adverse effect
19   incidents to their own fields from dicamba drift, “25 times the number of
20   dicamba incidents reported to EPA for all crops.” Farmers reported still more
21   injury when queried about dicamba damage to their neighbors’ fields and in
22   their county, with damage rising to an astounding 10% and nearly 16% of
23   soybean fields, representing over 11 million and nearly 16 million damaged
24   acres, respectively. See supra fig. 2.
25         126. Some of the states that imposed restrictions over and above the
26   EPA label experienced substantial decreases in the number of complaints.
27   For example, in Minnesota in 2017, there were 250 complaints of dicamba

28
     CASE NO.                                                                     36
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 37 of 97




 1   crop damage but in 2018 only 29. By contrast, other states that did not so
 2   impose additional requirements had their complaints of dicamba injury rise.

 3   Illinois, which did not impose any conditions, had 245 complaints in 2017, but

 4   that number increased to 330 in 2018.
           127. Despite these two years of unprecedented widespread drift
 5
     damage, in late October 2018, EPA continued the 2016 new use registration
 6
     for another 2 years. EPA continued the registration even though it did not
 7
     make a finding that drift damage episodes were not occurring at
 8
     “unacceptable frequencies or levels” – the condition that EPA had stipulated
 9
     for continuing the registration.
10
           128. EPA for the first time assessed field studies of dicamba spray and
11
     vapor drift conducted by university scientists from 2016 to 2018. These
12
     twelve studies collectively revealed dicamba drift damage to susceptible off-
13   field plants at far greater distances than the registrant studies and modeling
14   EPA had relied upon for prior registrations. More than half of the studies
15   identified injury to plants at distances greater than 130 feet (39.6 m).
16         129. Based on these studies, EPA scientists provisionally
17   recommended expansion of the action area to 196 feet (60 meters) on all sides
18   of fields where overlap would be possible with endangered species’ range.
19   Once EPA scientists had confirmed the validity of an additional 2018 study,
20   which revealed injury to dicamba-sensitive soybeans 136 meters from the

21   edge of a treated field, they then recommended expansion of the action area

22   to 443 feet (135 meters) beyond the fields. Yet EPA added only a 57-foot

23   buffer, a buffer eight times smaller than recommended by the EPA’s
     scientists, which is only required in the minority of counties with listed
24
     species (8% of counties).
25
           130. EPA also again added detailed use mitigation instructions, such
26
     as further limiting the time of day when application could be made, limiting
27
28
     CASE NO.                                                                     37
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 38 of 97




 1   the number of applications and the length of time after planting the
 2   application could be made, and allowing only certified applicators to make

 3   applications. NFFC II, 960 F.3d at 1130.

 4   The 2019 and 2020 Growing Seasons
           131. The 2019 and 2020 summer growing seasons followed the same
 5
     damaging drift patterns as those prior: drift damage to crops, trees, gardens,
 6
     and the environment generally; real world farming conditions making it
 7
     impossible to effectively and lawfully spray; state regulators overwhelmed
 8
     with injury complaints even as farmers stopped filing them feeling them
 9
     futile; and more farmers forced to defensively adopt dicamba-resistant
10
     soybeans.
11
     2019 Reported Injuries
12
           132. Nearly 5,600 farmers reported dicamba damage to Bayer and
13   BASF, makers of dicamba, from 2017-2019. 17 EPA estimates this could be as
14   much as a 25-fold underreporting of incidents. In 2019, nearly 3,000 drift
15   incidents were reported to EPA. Ex. A, at 9.
16         133. According to AAPCO, there was approximately a 10% increase in
17   reported incidents as compared to 2018. Id.
18         134. Compared to prior years, 2019 was “as bad, if not worse, than last
19   year,” according to Leo Reed, president-elect of the Association of American
20
21
22
23
           17Johnathan Hettinger, EPA documents show dicamba damage worse
24   than previously thought, Midwest Center for Investigative Reporting (Oct.
25   30, 2020), https://www.stltoday.com/news/local/state-and-regional/epa-
     documents-show-dicamba-damage-worse-than-previously-
26   thought/article_36f21c52-7459-5ee0-8bae-21bf5e9f89d2.html.
27
28
     CASE NO.                                                                       38
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 39 of 97




 1   Pesticide Control Officials (AAPCO) and pesticide licensing manager for the
 2   Office of Indiana State Chemist. 18

 3         135. In Illinois, the number of complaints soared from about 120 in

 4   the pre-dicamba era to more than 700. In Indiana, it went from 60 to 200. 19
           136. Illinois led the country in dicamba injury, with regulators
 5
     actively investigating 724 cases of alleged dicamba injury, a record for the
 6
     state. 20 Illinois regulators mentioned that you would be hard-pressed to find
 7
     a non-dicamba-resistant soybean field in some counties that was not
 8
     damaged because there were whole counties that appeared to be damaged.
 9
           137. With the exception of Missouri, most of the states in EPA Region
10
     7 (Iowa, Kansas, Missouri, and Nebraska) investigated as many or more
11
     injury cases in 2019 than 2018. 21 In Indiana, dicamba drift complaints rose
12
     from 135 in 2018 to 178 in 2019. 22
13
14
15
           18 Emily Unglesbee, EPA Gets Limited Dicamba Data, Progressive
     Farmer (Aug. 20, 2019),
16   https://www.dtnpf.com/agriculture/web/ag/crops/article/2019/08/20/dicamba-
     injury-complaints-rise-epa.
17
           19 Dan Charles, Pesticide Police, Overwhelmed By Dicamba
18   Complaints, Ask EPA For Help, NPR (Feb. 6, 2020),
19   https://www.npr.org/sections/thesalt/2020/02/06/800397488/pesticide-police-
     overwhelmed-by-dicamba-complaints-ask-epa-for-help.
20
           20   Emily Unglesbee, Dicamba Fatigue, Progressive Farmer (Dec. 9,
21   2019),
22   https://www.dtnpf.com/agriculture/web/ag/crops/article/2019/12/10/states-
     report-another-year-dicamba.
23         21   Id.
24         22 Robert D. Waltz, Analysis of Off-Target Movement of Dicamba
25   Herbicides in Indiana, The Office of Indiana State Chemist (Oct. 30, 2019),
     https://www.oisc.purdue.edu/pesticide/iprb/iprb_159_dicamba_24c_analysis.p
26   df.
27
28
     CASE NO.                                                                       39
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 40 of 97




 1         138. Despite the exponential numbers of reported injuries, these
 2   numbers nonetheless discount the actual drift incidents dramatically. 23 In

 3   states like Missouri, complaint numbers went down, but almost certainly not

 4   because drift stopped. Rather, according to a 2019 survey of farmers in
     Missouri, 80% of them are not bothering to file formal complaints anymore, in
 5
     large part because they do not think it does any good. 24 All but one of
 6
     Missouri’s eight pesticide inspectors left their jobs in 2018-2019, with heavy
 7
     workload and burnout as contributing factors.
 8
           139. A survey of farmers across 60 counties in Nebraska found that
 9
     only 7% of farmers who saw dicamba injury filed an official complaint with
10
     the Nebraska Department of Agriculture. 25
11
           140. Similarly, in a survey conducted by AAPCO, 19 states reported
12
     nearly 1,400 cases of alleged dicamba injury in 2019. 26 The regulators from
13   these states acknowledged that these numbers are likely far lower than the
14   actual cases of injury. “We’re hearing the same thing as other regulators—
15   people are just not reporting,” said Ryan Williams, an Oklahoma pesticide
16   regulator who represented the EPA Region 6 states of Arkansas, Louisiana,
17
18
19         23 Kevin Bradley, Your Dicamba Report Card, University of Missouri
     (2019), https://plantsciencesweb.missouri.edu/cmc/pdf/2019/bradley-
20   dicamba.pdf.
21         24   Charles, supra n. 19.
22         25   Rodrigo Werle et al., Survey of Nebraska Farmers’ Adoption of
     Dicamba-Resistant Soybean Technology and Dicamba Off-Target Movement,
23
     32 Weed Technology 754 (Dec. 2018),
24   https://www.cambridge.org/core/journals/weed-technology/article/abs/survey-
     of-nebraska-farmers-adoption-of-dicambaresistant-soybean-technology-and-
25   dicamba-offtarget-movement/7BBA31C5FB37C66E6E413EA025098812.
26         26   Unglesbee, supra n. 20.
27
28
     CASE NO.                                                                       40
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 41 of 97




 1   New Mexico, Oklahoma, and Texas at the meeting. “They’re tired of reporting
 2   and not getting any results.”
 3         141. The extraordinary costs from dicamba injury was felt upon state

 4   agencies as well. Indiana regulators investigated 178 injury cases in 2019,
     another state record. 27 Investigations of dicamba injury in the past few years
 5
     have caused a ballooning budget for the Office of the Indiana State Chemist,
 6
     but have produced few clear-cut answers for the state’s farmers. The EPA
 7
     spent $2.2 million investigating dicamba injury.
 8
           142. The Missouri Department of Agriculture has indicated it will add
 9
     six new positions to get a handle on its dicamba backlog, expected to cost over
10
     $600,000 a year. 28
11
           143. Communication with EPA over dicamba problems hit an all-time
12
     low in 2019. 29 Unlike the weekly conference calls and data reporting of 2018,
13   very little regular communication between state regulators and EPA occurred
14   in 2019.
15         144. States have also reported environmental harm beyond crop fields
16   from 2018-2020. 30 Illinois reported that their Department of Natural
17   Resources noticed a decline in tree health and was investigating. Nebraska
18   state foresters saw an increase in damage to the state’s trees. South Dakota
19   State University Extension scientists analyzed samples from injured trees as
20
21
           27   Id.

22
           28 Brendan Crowley, Hundreds seeking dicamba complaint resolutions;
     regulators say they need help (Mar. 3, 2020),
23   https://www.joplinglobe.com/news/local_news/hundreds-seeking-dicamba-
     complaint-resolutions-regulators-say-they-need-help/article_a123cc30-caa7-
24
     5c7b-bc7b-d6f7f6274304.html.
25         29   Unglesbee, supra n.20.
26         30   Id.
27
28
     CASE NO.                                                                      41
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
               Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 42 of 97




 1   part of a multi-state study on the long-term effects of herbicide injury on
 2   trees.

 3            145. In some areas, the damage is so severe that tree mortality is

 4   higher than from the Emerald Ash Borer, an insect that has killed tens of
     millions of trees across 25 states, experts said. 31 “Our No. 1 problem on our
 5
     trees is herbicide damage,” said Laurie Stepanek, forest health specialist
 6
     with the Nebraska Forest Service. Stepanek said the damage has no
 7
     boundaries, ranging from urban communities to native forests to tree
 8
     nurseries. “We’ve got it everywhere, unfortunately. It’s so widespread and
 9
     affecting so many trees.”
10
              146. Lou Nelms, a retired biologist and former nursery owner who has
11
     documented tree injury in central Illinois for five straight years, has been
12
     finding injured sycamore trees in the middle of downtown areas across
13   central Illinois, as far as a mile and a half from the closest crops. 32 Lab
14   samples confirmed that dicamba was present.
15            147. Research out of the University of Missouri found that 1/200th of
16   the current dicamba application concentration can injure trees, with apple,
17   red maple, peach, and pin oak being the most sensitive. 33 Pecan trees were
18
19           Johnathan Hettinger, ‘We’ve got it everywhere’: Dicamba damaging
              31

     trees across Midwest and South, Midwest Center for Investigative Reporting
20   (June 16, 2020), https://investigatemidwest.org/2020/06/16/weve-got-it-
     everywhere-dicamba-damaging-trees-across-midwest-and-south/.
21
              32   Id.
22
              33   Brian R. Dintelmann et al, Investigations of the sensitivity of
23   ornamental, fruit, and nut plant species to driftable rates of 2,4-D and
24   dicamba, 34 Weed Technology 331 (June 2020),
     https://www.cambridge.org/core/journals/weed-
25   technology/article/abs/investigations-of-the-sensitivity-of-ornamental-fruit-
26   and-nut-plant-species-to-driftable-rates-of-24d-and-
     dicamba/73EACCF936DD92308C28D0AFD62EA2E1.
27
28
     CASE NO.                                                                         42
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 43 of 97




 1   found to be similarly sensitive, 34 and the University of Georgia extension
 2   office estimates that synthetic auxins (dicamba, 2,4-D) score an 8 out of 10 for

 3   their potential to contribute to long-term injury to pecan trees. 35

 4         148. Monitoring by the Arkansas Audubon Society identified 243
     instances of possible or probable dicamba damage on a wide variety of plants
 5
     across 17 eastern Arkansas counties in 2019. 36 Similar monitoring in 2020
 6
     identified 116 instances of probable dicamba damage and 4 instances of
 7
     possible dicamba damage. Eleven monitored sites where damage was
 8
     documented in 2019 had signs of damage in 2020 as well, indicating that
 9
     damage to species was occurring in multiple years. The most frequently
10
     reported species of plant with probable damage was the sycamore tree.
11
           149. Another 2019 monitoring study across 21 Illinois counties found
12
     that 59 out of the 83 locations analyzed had dicamba damage that was rated
13   as moderate, severe, or extreme. 37 Trees were the type of plant that most
14   often showed symptoms of damage.
15
16         34 M. Lenny Wells et al., Simulated Single Drift Events of 2,4-D and
17   Dicamba on Pecan Trees, 29 HortTechnology 360 (Apr. 2, 2019),
     https://journals.ashs.org/horttech/view/journals/horttech/29/3/article-
18   p360.xml.
19         35 Lenny Wells, Herbicide Injury of Pecan Trees, UGA Cooperative
20   Extension Circular (Apr. 2019),
     https://secure.caes.uga.edu/extension/publications/files/pdf/C%201146_1.PDF.
21
            Dan Scheiman, Dicamba Symptomology Community Science
           36

22   Monitoring Report, Audubon Arkansas (Nov. 9, 2020),
     https://ar.audubon.org/sites/default/files/static_pages/attachments/community
23
     _science_monitoring_report_1920.pdf.
24         37 Kim Erndt-Pitcher & Martin Kemper, Tree and Plant Health
25   Monitoring Report, Prairie Rivers Network (2018-2019),
     https://prairierivers.org/wp-content/uploads/2020/07/Tree-and-Plant-Health-
26   Monitoring-Report.pdf.
27
28
     CASE NO.                                                                      43
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
                Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 44 of 97




 1             150. Ohio State University extension states that “For woody plants
 2   and other perennial species, the potential for long-term or accumulating

 3   effects is a concern. Herbicide drift may reduce winter hardiness and long-

 4   term vigor, which can result in high replacement costs and years of lost
     revenue waiting for new plants to produce.” 38
 5
               151. More than 60 areas managed by the Illinois Department of
 6
     Natural Resource, including state parks and nature preserves, reported
 7
     herbicide damage in 2018 or 2019. 39
 8
     2020 Injuries
 9
               152. By July 2020, scientists said weather conditions had made a
10
     “perfect storm” leading to drift from June spraying. “It’s far worse than past
11
     years,” said Meaghan Anderson, a field agronomist for Iowa State University,
12
     based in central Iowa. 40 “You can tell pretty quickly which soybean fields are
13   not Xtend soybeans in my area, because they are all cupped and puckered
14   up.” 41
15             153. States continued to struggle with dicamba damage in 2020. For
16   example, Iowa recorded a record-high 215 investigations into auxin injury
17
18
19
              Cassandra Brown et al., Frequently Asked Questions, Ohio State
               38
20   University College of Food, Agricultural, and Environmental Sciences,
21   https://ipm-drift.cfaes.ohio-state.edu/dicamba-and-24-d-fact-sheet-
     series/frequently-asked-questions.
22             39   Hettinger, supra n. 31.
23
              Emily Unglesbee, Off-Target, Once Again, Progressive Farmer (July
               40

24   9, 2020),
     https://www.dtnpf.com/agriculture/web/ag/crops/article/2020/07/09/amid-
25   legal-limbo-dicamba-injury-rise.
26             41   Id.
27
28
     CASE NO.                                                                       44
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 45 of 97




 1   (potentially dicamba), up from a confirmed 83 dicamba injury cases in the
 2   state in 2019. 42

 3         154. In 2020, complaints increased in Minnesota as compared to 2018

 4   and 2019 to over 9,000 acres, most related to soybeans, but also involving
     trees and specialty crops. 43
 5
           155. Bayer/Monsanto received more complaints in 2020 from Iowa and
 6
     Minnesota than in prior years. 44
 7
           156. In Indiana, the number of 2020 dicamba complaints still
 8
     exceeded the state’s overall average of 13 annual pesticide investigations
 9
     before dicamba-resistant crops were commercialized. 45
10
           157. The label remained impossible to follow in real world farming
11
     conditions. For example, data compiled by the University of Minnesota
12
     showed that central Minnesota farmers had fewer than 40 hours when they
13   could legally apply dicamba from June 1 to June 15. 46 During the ideal two-
14   week window for spraying dicamba in North Central Iowa in 2020, there
15
16
17         42 Emily Unglesbee, EPA Registers Dicamba Again, Progressive Farmer
18   (Oct. 27, 2020),
     https://www.dtnpf.com/agriculture/web/ag/crops/article/2020/10/27/epa-
19
     approves-three-dicamba-federal
20         43Gil Gullickson, Dicamba: Sunrise or Sunset?, Successful Farming
21   (October 7, 2020), https://www.agriculture.com/news/crops/dicamba-sunrise-
     or-sunset.
22         44   Id.
23         45 Emily Unglesbee, States Mull 2021 Dicamba Limits, Progressive
24   Farmer (Dec. 8, 2020),
     https://www.dtnpf.com/agriculture/web/ag/crops/article/2020/12/08/states-
25   working-restrict-dicamba-2021.
26         46   Gullickson, supra n. 43.
27
28
     CASE NO.                                                                     45
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 46 of 97




 1   were only a total of 40 hours that dicamba could legally be sprayed, “resulting
 2   in large quantities of dicamba being applied in a small time period.” 47

 3
     The Ninth Circuit 2020 Decision in NFFC v. EPA, 960 F.3d 1120 (9th Cir.
 4   2020)
 5
 6         158. The 2017 case completed briefing, and the Court heard oral

 7   argument in August 2018. However, before the Court could issue a decision

 8   EPA continued the registration in fall 2018. The Court subsequently

 9   dismissed Plaintiffs’ petition for review as moot. Plaintiffs then filed their

10   petition for review of the October 2018 registration, which the Court

11   expedited. NFFC II, 960 F.3d at 1130.

12         159. The Court held oral argument in April 2020 and in June 2020

13   handed down its opinion, holding that EPA violated FIFRA in granting the

14   prior dicamba product registrations and vacating them. NFFC II, 960 F.3d at

15   1120-1145. 48

16   Conditional Registration Standard
17         160. Because it was a conditional new use registration, the Court

18   explained that EPA had to make two determinations: a determination that

19   the applicant had submitted satisfactory data and a determination that the

20   registration would not “significantly increase the risk of any unreasonable

21
22         47 Bob Hartzler & Prashant Jha, Dicamba 2020: What went wrong in
     Iowa?, Iowa State University (July 8, 2020),
23
     https://crops.extension.iastate.edu/blog/bob-hartzler-prashant-jha/dicamba-
24   2020-what-went-wrong-iowa.
25
           48 Because the Court ruled in Plaintiffs’ favor on the FIFRA arguments,
     it did not need to reach the question of whether the registration also violated
26   the ESA. NFFC II, 960 F.3d at 1125.
27
28
     CASE NO.                                                                         46
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
             Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 47 of 97




 1   adverse effect on the environment.” Id. at 1124 (citing 7 U.S.C.
 2   § 136a(c)(7)(B)); id. at 1133 (“We conclude that substantial evidence does not
 3   support the EPA’s conclusion that both statutory prerequisites were
 4   satisfied.”).
 5   Flawed Data
 6         161. On the “satisfactory data” finding, and studies on the herbicide
 7   products, the Court noted that Monsanto, prior to the 2016 registration, did
 8   not permit its herbicide formulation or its volatility to be available for
 9   independent study, so the few small field trials were all done by Monsanto.
10   NFFC II, 960 F.3d at 1134. Based on these studies, EPA had concluded in
11   2016 that the dicamba products would “eliminate any offsite exposures and
12   effectively prevent risk potential to people and non-target species” and that
13   the products “created minimal risks, if they existed at all.” Id. However the
14   Court explained “EPA’s conclusion was incorrect” as the record of massive
15   drift damage in 2017 and 2018 showed and “EPA later acknowledged.” Id.
16         162. Later, Monsanto and EPA added other studies it characterized as
17   “confirmatory,” that is, confirming the data used to support the 2016
18   registration; but, as explained above, that 2016 data, far from being
19   satisfactory, had instead “of course, resulted in millions of acres of reported
20   dicamba damage.” Id. at 1135.
21         163. EPA also relied on hundreds of telephone reports of injury to
22   Monsanto, for which Monsanto almost entirely “absolved” its product and
23   instead blamed the drift damage on older formulations of dicamba used on
24   adjacent post-emergent corn fields. Id. The Court concluded that explanation
25   “however is not supported by the data,” because those older varieties had
26   been in use for a number of years and neither EPA nor Monsanto explained
27   why “the number of herbicide drift complaints had skyrocketed in 2017 and
28
     CASE NO.                                                                          47
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 48 of 97




 1   2018, after XtendiMax, Engenia, and FeXapan were registered for post-
 2   emergent use.” Id. (emphasis added). In fact, record evidence showed that the
 3   use of older dicamba formulations on corn had been falling, not rising and
 4   was only used on about 12% of corn acreage. Id. Finally, the record data also
 5   included research conducted by various universities such as Arkansas,
 6   Purdue, Wisconsin-Madison, Michigan State, and Nebraska in 2018 when
 7   Monsanto finally permitted them to undertake independent studies of
 8   volatility. However, rather than support EPA’s conclusions, that data showed
 9   that the over-the-top dicamba formulations actually “could volatize and drift,
10   resulting in visual injury to plants.” Id.
11         164. While the Court held that EPA’s data had “several flaws,” id. at
12   1124, it ultimately did not need to determine whether substantial evidence
13   supported that finding, because it held that EPA did not support with
14   substantial evidence the no “unreasonable adverse effect” finding, for
15   multiple reasons. Id.
16   Failure to Support Registration with Substantial Evidence
17         165. The Court made 6 different FIFRA holdings with supporting
18   factual findings, separated into 2 parts of 3 each. First, EPA “substantially
19   understated three risks it acknowledged.” Id. Second, EPA “also entirely
20   failed to acknowledge three other risks.” Id.
21   Substantially Understated Risks
22         166. As to the first trio of violations—those risks EPA at least
23   acknowledged but failed to support with substantial evidence—first, the
24   Court held that EPA “substantially understated” the amount of dicamba-
25   resistant seed acreage that would be planted, correspondingly “the amount of
26   dicamba herbicide that had been sprayed on post-emergent crops.” Id.
27   Specifically the Court held that EPA relied on a Monsanto prediction and
28
     CASE NO.                                                                        48
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 49 of 97




 1   that “reliance was improper” because the record showed it was at least a 25%
 2   underestimate of the actual dicamba-resistant seed acreage and
 3   commensurately the amount of dicamba herbicide applied. Id. at 1136.
 4         167. Second, the Court held that EPA’s conclusion that state dicamba
 5   drift injury reports “could have either under-reported or over-reported” the
 6   actual amount of damage was not supported by substantial evidence because
 7   “the record clearly shows that complaints understated the amount of dicamba
 8   damage.” Id. at 1137. According to EPA’s own documents, drift injury
 9   complaints spiked in 2017 and 2018, and EPA had “no explanation for the
10   spike other than” the new over-the-top products. Id.
11         168. EPA improperly attempted to minimize “the significance of the
12   increase in complaints” by crediting a view that injuries could be being over-
13   reported. EPA admitted that many stakeholders—the Association of
14   American Pesticide Control Officials, university researchers, and some
15   growers—said the complaints were under-reported, but EPA declared that
16   “others” instead believed injuries were being over-reported. Id. at 1137.
17   However, the Court examined the record, which showed that “Monsanto, and
18   only Monsanto, was the ‘others’” on which EPA opaquely relied. Id. Monsanto
19   speculated that the damage was caused by older dicamba or other herbicides
20   used on nearby corn fields, but the Court determined, as explained above,
21   that corn use was decreasing, and dicamba damage is easily detected from
22   other herbicides by a signature “leaf cupping” on affected plants. Id.
23         169. The Court held that EPA’s “purported agnosticism” as to the
24   damage being over or under reported was “contradicted by over-whelming
25   record evidence that dicamba damage was substantially under-reported.” Id.
26   (emphasis added).
27
28
     CASE NO.                                                                       49
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 50 of 97




 1         170. For example, the Court pointed to the conclusion of an Iowa State
 2   professor, Robert Hartzler, who surveyed university field agronomists and
 3   sent EPA his conclusion that “We know the reported incidences represent a
 4   very small fraction of total drift cases. As farmers are reluctant to involve
 5   regulatory agencies.” Id. at 1138 (concluding that less than 25% were
 6   reported). Similarly, an Indiana state chemist estimated that only 1 out of 10
 7   farmers damaged by dicamba drift actually filed complaints. Id. In record
 8   documents, EPA itself had even admitted that “not all reports of crop damage
 9   were reported.” Id. If complaints to state departments of agriculture were
10   under-reported, then “the amount of actual dicamba damage was, of course,
11   even greater” than what EPA’s 2018 decision document admitted. Id.
12         171. Third, EPA “refused to quantify or estimate the amount of
13   damage caused” or “even to admit that there was any damage at all.” Id. EPA
14   claimed that non-dicamba-resistant soybean crop damage was merely
15   “potential” and that it did “not have information” to quantify the damages. Id.
16   With regards to all other crops, damage to specialty crops, vegetable, and
17   ornamental, fruit, and shade trees, EPA referred to them generally as only
18   “alleged” damage to the “landscape.” Id.
19         172. The Court held that EPA in fact did have “information from
20   which it could have quantified dicamba damage, even if it could not have
21   calculated with precision the reduction in yield caused by the damage.” Id.
22   EPA officials themselves had given a September 2018 PowerPoint
23   presentation that showed in 2017 that more than 3.6 million acres of
24   soybeans were damaged by dicamba, and in the registration decision EPA
25   again used the 3.6 million figure. The same source, Professor Bradley of the
26   University of Missouri, had reported that by mid-July 2018, already another
27   1.1 million acres had been damaged. Id.
28
     CASE NO.                                                                        50
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 51 of 97




 1         173. The Court held that EPA also actually had a “great deal of
 2   quantitative information about extensive dicamba damage during both 2017
 3   and 2018.” Id. The Court again held that EPA’s decision was contrary to the
 4   record. EPA did have sufficient information to quantify the damage,
 5   including a number of studies, presentations, articles, and other
 6   documentation which included acreage totals and significant numbers of
 7   complaints. Id.
 8         174. Among them, the Court pointed to emails to EPA officials from
 9   university weed scientists and state department of agriculture
10   representatives reporting injury to “specialty crops, vegetables, and
11   ornamental, fruit, and shade trees.” Id. The Court recounted numerous
12   transmittals from state experts to EPA on damage, including Dr. Ford
13   Baldwin of Arkansas and Dr. Bradley of Missouri. Id. at 1138-39. From the
14   Kansas Department of Agriculture: “we have been over run with dicamba
15   complaints.” Id. at 1139. From the North Dakota State University pesticide
16   program specialist: “what we now know, in 2018, is that minimizing off target
17   movement of dicamba to a reasonable level is NOT possible . . . this level of
18   movement is completely unacceptable.” Id. Tennessee: “wave after wave of
19   dicamba exposure.” Professor Larry Steckel of the University of Tennessee:
20   stated that the drift crisis “is like nothing I have ever seen before . . .
21   Dicamba drift for the past three years has often travelled a half mile to three-
22   quarters of a mile and all too frequently, well beyond that.” Id. (estimating
23   40% of Tennessee non-DT soybean acres damaged).
24         175. Accordingly, based on this record evidence, the Court held that
25   EPA’s refusal to quantify the amount of damage caused was contrary to
26   FIFRA and not supported by substantial evidence.
27
28
     CASE NO.                                                                        51
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 52 of 97




 1   Risks EPA Unlawfully Failed to Acknowledge and Consider
 2         176. In addition to the ways in which EPA substantially understated
 3   the risks it acknowledged, the Court held that the second trio of FIFRA
 4   violations, risks that EPA “entirely failed to acknowledge,” were risks that
 5   EPA was “statutorily required to consider.” Id. at 1139.
 6         177. First, EPA failed to acknowledge and consider problems of users’
 7   inability to follow the label instructions, despite EPA’s heavy reliance on
 8   these instructions as mitigation. Id. at 1139-40. The Court held that
 9   “extensive evidence in the record” indicated there was a risk of “substantial
10   non-compliance” with the EPA label. Id. at 1139. The product use
11   instructions are mitigation: EPA’s “no unreasonable adverse effect”
12   determination was predicated on the label being followed. Thus the inability
13   to follow it would result in dicamba drift damage.
14         178. As the Court explained, the term “label” is a misnomer here “as
15   that term is normally understood.” Id. at 1140. Rather, the product use
16   directions were 40 pages long and had gone through several iterations (2016,
17   2017 revisions, and 2018 revisions). There were myriad instructions and
18   restrictions, including: time of day; wind speed (between 3-10 mph);
19   temperature inversions; rain within 24 hours, wind direction; in-field
20   downwind buffer; spraying equipment ground speed; spraying equipment
21   length and height above ground; number of applications per season and per
22   crop; certification and training; and others. Id.
23         179. The record evidence was “substantial” that “even conscientious
24   applicators had not been able to consistently adhere” to the use directions in
25   real world farming conditions. Id. Rather, the record evidence showed that
26   the instructions were “difficult if not impossible” to follow. Id. at 1124
27   (emphasis added).
28
     CASE NO.                                                                        52
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 53 of 97




 1         180. The dicamba use “label” was “probably the most complex label I
 2   have ever seen in my 40-year career,” according to one agricultural company
 3   executive. Id. at 1140 (estimating that over the course of the entire 2017
 4   summer, his operation only had 44 hours of application time that would have
 5   been allowed under the label). Other users told EPA that “there doesn’t
 6   appear to be any way for an applicator to be 100% legal in their application”
 7   and “there is no legal way to spray the field,” putting applicators in a “no
 8   win” situation. Id. at 1140. Still others called trying to follow the instructions
 9   in real world farming conditions in their locations—such as blustery west
10   Texas—“basically a fairy tale. You can’t do it. Your fairy godmother has to
11   pull out a wand, tap a pumpkin and turn it into a carriage.” Id. at 1141
12   (emphasis added).
13         181. Nor was the evidence merely experiential. The Court explained
14   that Purdue professors calculated the difficulty in complying with the label
15   using actual rainfall events in 2018, taking into account the restrictions
16   based on wind speed and temperature inversions and calculated that there
17   were only 47 hours during the entire month of June in which spraying the
18   dicamba products would have been legal. Id. And of those total monthly
19   hours, there were only 2 (24 hour) days where, during an 8-hour day,
20   application would have been possible (11 hours one day, 8 hours another); the
21   remaining hours were scattered throughout the rest of the month in smaller
22   stray increments. Id. The data underscored that, “in the real world,” there
23   are not “very many hours” where applicators can be “completely compliant.”
24   Id.
25         182. A state survey of Illinois commercial applicators showed that only
26   66% believed they were able to follow the label effectively and included
27
28
     CASE NO.                                                                        53
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 54 of 97




 1   comments like “I believe it is impossible to make an on-label application as
 2   the label is written . . . .” Id. at 1141 (emphasis added).
 3         183. The Court noted that much of the record evidence dealt with the
 4   impossibility of the earlier 2016 and 2017 use directions, but in fall 2018 EPA
 5   added even more directions, such as reducing further the time of day when
 6   application can occur and total days after planting. Id. at 1141. Thus the
 7   record evidence of substantial non-compliance with the prior label showed
 8   that compliance with the 2018 label “[would] be even more difficult.” Id. Yet
 9   EPA “nowhere acknowledged the evidence in the record showing there had
10   been substantial difficulty complying with the mitigation requirements of the
11   earlier labels.” Id. at 1142.
12         184. Second, the Court explained that FIFRA requires EPA to
13   consider as part of the cost-benefit analysis, “any unreasonable adverse
14   effects to man or the environment, taking into account the economic, social,
15   and environmental costs” of the pesticide. Id. (quoting 7 U.S.C. § 136(bb)).
16   Yet the Court held that EPA had nonetheless “entirely failed to acknowledge
17   risks of economic and social costs.” Id.
18         185. As to economic costs, the Court held that EPA “entirely failed to
19   acknowledge an economic cost that is virtually certain to result” from the
20   registrations: namely, anti-competitive, monopolistic effects to the seed and
21   related agricultural markets. Id. at 1142 (emphasis added).
22         186. The predecessor to the dicamba-resistant crop system was the
23   glyphosate-resistant crop system, with the seeds and pesticide (Roundup)
24   sold together as a crop system. These crop systems already had become a
25   near monopoly, with 90% of soybeans in 2008 being Roundup ready. Id. Then,
26   because of that overuse, the resistant weed problem led to Monsanto’s
27   “solution” to the crisis it created: dicamba-resistant crops.
28
     CASE NO.                                                                        54
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 55 of 97




 1         187. Dicamba-resistant crops were quickly “well on their way to the
 2   same degree of market dominance.” Id. By 2017, dicamba-resistant crops
 3   constituted 25% of soybeans, and by 2018, 50%. Id.
 4         188. The record evidence showed that farmers felt compelled by the
 5   increased planting of dicamba-resistant crops and the accompanying and
 6   increasing off-field drift damage to change from conventional soybeans to
 7   dicamba-resistant soybeans as a defensive measure. Seed company
 8   executives wrote to EPA in 2017 and 2018, warning them about this
 9   anticompetitive economic cost. Id. at 1142 (“Even more alarming is the
10   number of my customers who have told me they will plant all Xtend varieties,
11   instead of my [conventional] seed, as a defensive measure against damage
12   from [drift]”); id. (“over and over again from our farmer customers” we are
13   hearing “I guess I will have to plant dicamba resistant soybeans next year to
14   avoid the off target injury. I cannot afford to keep getting my soybeans
15   damaged from dicamba.”).
16         189. Professors and weed scientists from North Dakota, Tennessee,
17   and Arkansas told EPA similarly. Id. at 1143. Dr. Baldwin told EPA
18   “dicamba has a chemistry problem that likely cannot be fixed, or at least no
19   evidence has been provided that it can be successfully applied . . . renewing
20   the cotton and soybean registrations will leave the industry no choice but to
21   plant 100% of the soybean acreage [with] this technology.” Id.
22         190. Accordingly, the Court held that the over-the-top registrations
23   “create[] a substantial risk that DT soybeans, and possibly DT cotton, will
24   achieve a monopoly or near-monopoly.” This “anti-competitive effect” of the
25   registrations would “impose a clear economic cost,” but EPA failed to even
26   identify it, let alone take it into account. Id.
27
28
     CASE NO.                                                                        55
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 56 of 97




 1         191. Third, the Court held that EPA had also “entirely failed to
 2   acknowledge the social cost that farming communities had already been
 3   experiencing and was likely to increase.” Id. There was “extensive evidence”
 4   in the record that the dicamba herbicides had “torn apart the social fabric of
 5   many farming communities.” Id. Letters to EPA from stakeholders told them
 6   of the high, unprecedented cost, “pitting neighbor against neighbor; farmers
 7   threatening other farmers.” Id. Responses to an Illinois survey included “in
 8   43 years of business I have never seen a more divisive product among
 9   neighbors both farm and non-farm.” Id. (“This technology cannot continue as
10   is if we ever wish to raise a susceptible crop or maintain healthy
11   relationships with our residential and environmental neighbors.”). An
12   Arkansas farmer was shot and killed in an argument over dicamba drift
13   damage.
14         192. Not just farmers but homeowners and gardeners suffered damage
15   as well: severe damage to trees, ornamental plants, shrubs, and vegetables.
16   Id. at 1143 (e.g., “These are 100-year old oaks. We’re senior citizens and we
17   don’t have time to plant new trees and watch them get even halfway to
18   maturity.”).
19         193. Accordingly, the Court held that the “severe strain on social
20   relations in farming communities” where the dicamba products were being
21   sprayed was a “clear social cost,” but that EPA failed to identify and take it
22   into account. Id.
23   Summary of Holdings
24         194. For all these reasons and considering the record as a whole, the
25   Court then concluded that substantial evidence did not support the new use
26   registration decision. Id. at 1144; see also id. at 1124. While EPA had found
27
28
     CASE NO.                                                                         56
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 57 of 97




 1   two benefits from the uses, it had “failed to perform a proper analysis of the
 2   risks and the resulting costs of those uses.” Id. at 1144.
 3         195. First, EPA “substantially understated the costs it acknowledged.”
 4   Id. These included the total acreage planted with dicamba-resistant soybeans
 5   and the resulting use of dicamba. EPA relied on a Monsanto prediction when
 6   the record evidence before EPA showed the actual acreage was “much higher”
 7   and the combined soybean and cotton acreage “higher still.” Id. Futher, EPA
 8   recognized there had been an “enormous increase” in dicamba drift
 9   complaints in 2017 and 2018, but it purported not to know whether those
10   complaints under-reported or over-reported the damage. In fact, the record
11   evidence showed the complaints “substantially under-reported the actual
12   amount of damage.” Id. Finally, EPA “substantially understated the amount
13   of dicamba damage,” characterizing it as only “potential” or “alleged” and
14   claiming there was insufficient data from which to estimate the amount of
15   damage. In fact, the record evidenced showed that dicamba drift damage
16   from the over-the-top new use registrations in 2017 and 2018 had “caused
17   enormous and unprecedented damage.” Id. at 1144 (emphasis added).
18         196. Second, EPA also entirely failed to acknowledge and consider
19   other costs. Id. EPA entirely failed to account for the substantial degree of
20   non-compliance with the label mitigation, given the impossibility of following
21   it in real world farming conditions, and what that would mean for increased
22   drift damage. Id. at 1144. That is, EPA based its registration decision on the
23   premise that the label’s mitigation would be followed and thus limit off-field
24   drift, when the evidence was that label instructions were “difficult if not
25   impossible” to follow. Id. at 1124. Further, EPA failed to recognize and
26   consider the economic costs of drift damage coercing farmers to defensively
27   adopt dicamba-resistant crops, and the anti-competitive, monopolistic results
28
     CASE NO.                                                                        57
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 58 of 97




 1   on the soybean and cotton industries. Id. at 1144. Finally, EPA failed to
 2   recognize and consider the “enormous social cost to farming communities of
 3   the new use registrations, where the products had “turned farmer against
 4   farmer, neighbor against neighbor.” Id. (emphasis added).
 5   Remedy
 6         197. Applying the Ninth Circuit’s criteria for vacatur, the Court
 7   vacated the registrations. Id. at 1144-45. EPA made “multiple errors,” and its
 8   “fundamental flaws” were “substantial.” Id. The Court found it “exceedingly
 9   unlikely” that EPA could (lawfully) issue the same registration again for the
10   new uses. The Court carefully weighed the practical effects of the decision on
11   farmers’ current use and any difficulty finding alternative pesticide options,
12   but concluded that the absence of substantial evidence to support the
13   registrations compelled vacatur all the same. Id.
14
15   The Fall 2020 Registration
16         198. On July 2, 2020, less than one month after the Ninth Circuit held
17   the prior registrations of these products unlawful for multiple violations of
18   FIFRA and vacated them, Bayer and BASF submitted registration
19   applications for the same products (XtendiMax and Engenia) for use on
20   cotton and soybeans. Similarly, Syngenta submitted an application to amend
21   its Tavium registration on August 12, 2020, including a request that the
22   upcoming expiration date be extended.
23         199. EPA responded by assigning fifty staff members to work on the
24   2020 Registration Actions in a rush to issue them before Election Day. On
25   October 27, 2020, just six days before the presidential election and without
26   providing an opportunity for public notice and comment, EPA again
27   registered the same products that had been vacated fewer than five months
28
     CASE NO.                                                                        58
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 59 of 97




 1   prior in the decision challenged here. See Ex. A, at 3 (“EPA did not hold a
 2   public comment opportunity for these registration actions.”). EPA made the
 3   announcement not in Washington, D.C. but during an event on a farm in
 4   Georgia, to a crowd including the American Farm Bureau Federation
 5   president Zippy Duvall, the National Cotton Council of America Chairman
 6   Kent Fountain, two Georgia congressmen, and the Georgia Commissioner of
 7   Agriculture. 49
 8         200. As noted above, the prior approvals were limited to 2 years, due
 9   to concerns about excessive drift damage and weed resistance and had been
10   only conditional registrations.
11         201. This time, EPA unconditionally registered the Xtendimax,
12   Engenia, and Tavium products and did it for the next five years.
13         202. Just as the prior 2016 and 2018 registration decisions allowed,
14   the 2020 Registration Actions allow for the use of these three dicamba
15   products in 34 states, including Arizona, totaling 90 to over 100 million acres
16   of U.S. farmland.
17         203. EPA mainly based the 2020 Registration Actions on past studies,
18   previously available to EPA for its prior 2016 and 2018 registration decisions.
19   It relied on only a handful of further assessments of the risks to human
20   health and the environment put together in fewer than four months following
21   Bayer and BASF’s applications on July 2.
22
23
24         49 EPA, Administrator Wheeler Meets with Agricultural Stakeholders
25   in Florida, Georgia (Oct. 27, 2020),
     https://www.epa.gov/newsreleases/administrator-wheeler-meets-agricultural-
26   stakeholders-florida-georgia.
27
28
     CASE NO.                                                                      59
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 60 of 97




 1         204. Numerous deficiencies identified by the Ninth Circuit remain
 2   unaddressed in the Registration Actions as detailed below.
 3   Seed Acreage
 4         205. The Ninth Circuit determined that EPA “substantially
 5   understated the amount of dicamba-resistant seed acreage that had been
 6   planted in 2018, and, correspondingly, the amount of dicamba herbicide that
 7   had been sprayed on post-emergent crops,” and improperly relied on
 8   Monsanto’s April 5th, 2018 prediction for acreage in 2018, rather than the
 9   substantially higher figure cited in Monsanto’s October 2018 white paper.
10   NFFC II, 960 F.3d at 1124.
11         206. In issuing the Registration Actions, EPA provides no estimate of
12   dicamba-resistant seed acreage planted in 2019 and 2020 and instead reports
13   only the annual average acres planted for cotton and soy from 2017-18. 50
14   Numerous reports however indicate that the number of acres planted with
15   dicamba-resistant seeds have increased since then. These earlier numbers,
16   again, lead to an understatement of the amount of dicamba used.
17         207. Accordingly te 2020 Registration Decisions are based on similar
18   under-estimates of dicamba-resistant acreage (and consequential harm).
19   Under-reporting
20         208. The Ninth Circuit also held that EPA’s conclusion that state
21   dicamba drift injury reports “could have either under-reported or over-
22   reported” the actual amount of damage was not supported by substantial
23   evidence because “the record clearly show[ed] that complaints understated
24
25
           50EPA, Assessment of the Benefits of Dicamba Use in Genetically
26   Modified, Dicamba-Tolerant Cotton Production 9 (Oct. 26, 2020).
27
28
     CASE NO.                                                                     60
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 61 of 97




 1   the amount of dicamba damage.” NFFC II, 960 F.3d at 1137. While EPA
 2   insisted that “others” claimed over-reporting occurred, the Court determined
 3   that the “others” were only Monsanto. Id.
 4         209. EPA’s “purported agnosticism” as to the damage being over or
 5   under reported was “contradicted by overwhelming record evidence that
 6   dicamba damage was substantially under-reported,” and the EPA’s assertion
 7   of over-reporting was not supported by substantial evidence. Id.
 8         210. As in 2018, the 2020 registration decision minimizes the
 9   significance of the increase in complaints from 2017-2019 by suggesting that
10   injuries could have been over-reported. See Ex. A, at 8. While EPA again
11   admitted that many stakeholders—the Association of American Pesticide
12   Control Officials, university researchers, and some growers—determined the
13   complaints were under-reported, it declared that “there may have been issues
14   of over-reporting.” Id. EPA speculates that over-reporting may have occurred
15   due to damage from older, more volatile formulations and due to damage
16   reports given in terms of acreage that reflects the size of an entire crop field,
17   not just the damaged portion. Id.
18         211. However, a 2018 Agricultural Resource Management Survey
19   (ARMS) found that soybean growers alone suffered 65,000 adverse effect
20   incidents to their own fields, which is approximately 25 times the number of
21   dicamba incidents reported to EPA for all crops. 51 Farmers reported still
22   more injury when queried about dicamba damage to their neighbors’ fields
23
24         51   EPA, Dicamba Use on Genetically Modified Dicamba-Tolerant (DT)
25   Cotton and Soybean: Incidents and Impacts to Users and Non-Users from
     Proposed Registrations 31-32 (Oct. 26, 2020) (hereafter Dicamba Incident
26   Report).
27
28
     CASE NO.                                                                        61
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 62 of 97




 1   and in their county, with damage rising to an astounding 10% and nearly
 2   16% of soybean fields, representing over 11 and nearly 16 million damaged
 3   acres, respectively. This survey provides ample evidence that dicamba
 4   damage has been vastly under-, not over-reported.
 5         212. EPA provides numerous reasons why under-reporting may occur.
 6   If damage occurs on a neighboring field, the two parties may resolve the
 7   incident amongst themselves and choose not to report it. Others, including
 8   non-farmers, may accept dicamba damage “as the price of living in an
 9   agricultural community,” or believe nothing would be done even if they did
10   report. 52 Indeed, the press has reported “dicamba fatigue” in farming
11   communities as dicamba-injured parties stop reporting because they have
12   learned their complaints have no effect. Further, the fear of retaliation may
13   prevent reporting because some growers have been targets of vandalism and
14   intimidation (e.g., burning hay bales and destroying tractor engines). 53
15   Additionally, the lack of knowledge of how to report incidents may prevent
16   reporting. 54
17         213. Further, dicamba registrants may under-report due to concerns
18   over regulatory action, damage claims, and litigation from the reports of
19   adverse effect incidents. 55 The EPA acknowledged evidence indicating that
20   dicamba registrants were aware that illegal applications occurred in 2015 on
21   dicamba-resistant cotton but failed to report these incidents to the EPA. 56
22
           52   Id. at 33.
23
           53   Id.
24
           54   Id.
25         55   Id.
26         56   Id.
27
28
     CASE NO.                                                                       62
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 63 of 97




 1         214. Accordingly the 2020 Registration Actions are based on the same
 2   and similar erroneous reporting assumptions as previous years.
 3   Estimations of Damage
 4         215. The Court held that for the 2018 registrations, EPA did have
 5   “information from which it could have quantified dicamba damage, even if it
 6   could not have calculated with precision the reduction in yield caused by the
 7   damage.” NFFC II, 960 F.3d at 1138. For these Registration Actions, EPA
 8   acknowledges that in 2017, over 2,700 official cases of crop damage were
 9   reported to state departments of agriculture, estimated to be over 3.6 million
10   acres of soybeans. Ex. A, at 7.
11         216. EPA also summarized data from an ARMS survey of soybean
12   growers, which included questions about the occurrence of visual signs of
13   injury (VSI) related to dicamba. 57 Nearly four percent of surveyed soybean
14   growers have seen VSI on their own fields consistent with dicamba exposure,
15   which indicates VSI on 4.1 million acres. Id. About 10% of the total soybean
16   growers in the survey were aware of dicamba VSI on neighboring fields,
17   which adds up to 11.3 million injured acres, and about 15% of the growers
18   were aware of dicamba VSI on soybean in their county, which adds up to 15.6
19   million acres of dicamba-injured soybeans. Id.
20         217. The total number of dicamba incidents reported to EPA’s Incident
21   Data System went up from zero reported in 2014 through 2016 to a total of
22   approximately 1,400 in 2017, 3,000 in 2018, and 3,300 in 2019. Id. at 28.
23   These data from USDA ARMS and EPA’s Incident Data System demonstrate
24   that off-target movement of dicamba has caused far more damage than EPA
25
26         57   EPA, Dicamba Incident Report, supra n. 51, at 31.
27
28
     CASE NO.                                                                      63
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 64 of 97




 1   has previously acknowledged in its prior registration and label amendment
 2   decisions, and could have been used in combination with other data to arrive
 3   at credible estimates of yield and associated revenue loss.
 4         218. As in the past registrations, in the 2020 Registration Actions
 5   EPA had sufficient data to quantify past and likely future harm from drift
 6   damage, but failed to so inform its decision before registering the products.
 7   Users’ Inability to Follow Label Instructions
 8         219. EPA again relies on mitigation in the form of use instructions for
 9   its conclusion that the Registration Actions will not cause “adverse effects on
10   the environment,” yet the use instructions for all three products repeat many
11   of the same instructions as the vacated 2018 decision. These include:
12   requirements that certified applicators apply the dicamba products; a 57-foot
13   omni-directional buffer in areas with endangered species; a prohibition on
14   applying when sensitive crops or certain plants are immediately downwind; a
15   limit of two over-the-top applications of dicamba per field per year for both
16   dicamba-resistant cotton and dicamba-resistant soybeans; a requirement to
17   apply only during wind speeds of 3-10 miles per hour; a restriction on the
18   time of day for spraying between one hour after sunrise and two hours before
19   sunset; and mandatory applicator training.
20         220. These same conditions, previously relied upon as mitigation in
21   prior growing seasons proved “difficult if not impossible to follow” in real
22   world farming conditions. NFFC II, 960 F.3d at 1124, 1140-41. EPA then
23   relied on these measures’ effectiveness to support its no “unreasonable
24   adverse effects” determination and has done so again. Yet the EPA has again
25   improperly failed to account for the risk of users’ inability to follow these
26   instructions despite their best efforts.
27
28
     CASE NO.                                                                        64
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 65 of 97




 1         221. Farmers, farming associations, and commercial applicators have
 2   repeatedly reported difficulties in following these same restrictions. See
 3   supra ¶¶177-183. For example, a Kentucky grain producer told EPA, in
 4   describing a conventional soybean field surrounded by dicamba-resistant
 5   crops: “[T]here is no legal way to spray this field. You can’t apply dicamba
 6   with a wind speed of 0 MPH (must be 3-10 MPH) and you can’t apply it when
 7   the wind is blowing towards a sensitive crop. So there is really no way to use
 8   the products.” NFFC II, 960 F.3d at 1140 (emphasis added). Further, the
 9   Illinois Fertilizer and Chemical Association conducted a survey of its
10   members in July and August 2018 and found that 34 percent of professional
11   applicators felt they failed to follow the dicamba product label effectively in
12   2018, despite their mandatory training. Id. at 1141. Numerous responses
13   centered on difficulties in following the wind requirements, which remain in
14   the 2020 registration. Id. (“Weather is never right. Too windy, too hot, to[o]
15   humid—we can’t win”); (“Very light, shifting winds made it impossible to
16   ‘always be right’ during the time when we needed to spray”).
17         222. These 2018 comments were made even before EPA had added
18   further use instructions in October 2018, additions which as the Court noted,
19   would only make compliance even more difficult. Id. at 1141. First, EPA’s
20   2018 (and now 2020) registrations reduced the previous sunrise to sunset
21   application period by three hours every day, by restricting applications to a
22   time period from one hour after sunrise to two hours before sunset. Id.
23   Second, the 2018 registration mandated that farmers spray over-the-top with
24   the dicamba products within sixty days of planting DT cotton, and within
25   forty-five days of planting DT soybeans. Id. As the Court noted: “Many
26   applicators found it difficult or impossible to comply with the 2017 label
27
28
     CASE NO.                                                                          65
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 66 of 97




 1   during the 2018 growing season. Compliance with the 2018 label during the
 2   2019 and 2020 growing seasons will be even more difficult.” Id.
 3         223. EPA now concedes the difficulty of complying with the many
 4   instructions on the 2018 and new 2020 labels. For instance, compliance with
 5   the prohibition against spraying during temperature inversions is hindered
 6   by the fact that the labels provide “no information . . . on how to measures
 7   temperatures to determine if [a temperature inversion] is present.” 58
 8   Likewise, compliance with the narrow 3-10 mph wind speed application
 9   window “may be situational based on varying wind speeds during
10   application.” 59 The combination of certain restrictions, EPA now admits, can
11   put applicators in impossible dilemmas: “For instance, if winds increase to 12
12   MPH during application and the weather forecast predicts rain for the next
13   four days, a grower would have to choose between making applications in a
14   timely fashion (albeit in violation of the label) or following the label and not
15   finishing the application.” 60
16         224. Based on these surveys, comments, and additional restrictions,
17   the Ninth Circuit determined that extensive record evidence indicated a
18   serious risk that farmers would be unable to comply with the mandatory
19   label for the 2019 and 2020 growing seasons. NFFC II, 960 F.3d at 1139.
20   That same evidence of noncompliance applies with still greater force to the
21   2020 registrations, compliance with which EPA has made still more difficult
22   by further reducing the application window: farmers must now avoid
23
24         58   EPA, Dicamba Incident Report, supra n. 51, at 39.
25         59   Id.
26         60   Id.
27
28
     CASE NO.                                                                       66
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
               Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 67 of 97




 1   application (under certain soil conditions) when rainfall is expected within 48
 2   hours, rather than when expected within 24 hours, as stipulated on the 2018
 3   label.
 4            225. Jean Payne, president of the Illinois Fertilizer and Chemical
 5   Association, agreed the new label is not much better than the 2018 label. 61
 6   “It’s not easy to follow,” Payne said, specifically because the large downwind
 7   buffers mean sprayers will often have to spray one day and then come back a
 8   different day when the wind is blowing a different direction.
 9            226. The Registration Actions’ only attempt to address users’ inability
10   to follow label instructions is claiming that the simpler label format will be
11   easier to understand and follow. Ex. A, at 21. EPA claims that having
12   separate product labels for use on only DT soybean and DT cotton (as opposed
13   to other uses, not over-the-top uses on other crops pre-emergence and post-
14   planting) will simplify the use instructions and improve compliance. Id. at 18.
15   However, several of these control measures admittedly still “involve more
16   elaborate user practices than similar herbicides.” Id. And more importantly,
17   EPA falsely assumes the crux of the issue is applicators’ inability to properly
18   understand a complex label, when the real issue is weather-related usage
19   instructions that are so numerous and restrictive as to make it impossible, on
20   a consistent basis in the real world, to successfully use the products for their
21   intended purpose – weed control – while still complying with the label.
22   Economic Costs
23            227. Despite the Ninth Circuit’s decision, the 2020 Registration
24   Actions and supporting documents also still fail to consider, assess, account
25
26            61   Hettinger, supra n. 17.
27
28
     CASE NO.                                                                         67
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
               Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 68 of 97




 1   for, and quantify, or even estimate, economic costs to farmers, seed
 2   companies, or other stakeholders resulting from dicamba drift.
 3   Harm from Drift
 4            228. While EPA acknowledges that “non-users may experience
 5   impacts from crop injury or increased costs resulting from offsite movement
 6   of dicamba,” nowhere in the 2020 supporting documents, including the two
 7   Benefits Assessments, does the EPA critically assess, quantify, or even
 8   provide rough estimates of farmers’ financial losses as a result of off-target
 9   drift.
10            229. The record before EPA in its 2018 and now 2020 Registration
11   Actions is replete with credible accounts of crop destruction, as well as
12   damage to fruit tree orchards and vineyards, and non-agricultural trees and
13   plants ensuing from dicamba damage. Such damages have resulted in
14   significant yield losses for the season, and in the case of perennial plants
15   such as fruit and ornamental trees, the damaged tree would have to
16   replanted and re-cultivated to commercial productivity, resulting in economic
17   losses for multiple years. 62
18            230. Between 2017 and 2019, 5,600 farmers filed complaints with
19   Bayer and BASF about their crops being damaged. 63 These farmers reported

20   damage to peaches, cotton, tobacco, tomatoes, trees, sunflowers, and many

21   other crops.

22            231. The dicamba drift crisis has produced hundreds of damages

23   cases. The first to go to trial, Bader Farms, Inc. v. Monsanto Co., No. 1:16-

24
25            62   See, e.g., EPA, Dicamba Incident Report, supra n. 51, at 46-47.
26            63   Hettinger, supra n. 17.
27
28
     CASE NO.                                                                         68
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 69 of 97




 1   CV-00299-SNLJ, 2020 WL 1503395 (E.D. Mo. Feb. 28, 2020), involved a
 2   Missouri peach orchard, which experienced significant drift damage from
 3   neighboring crop fields.
 4         232. Nearly two hundred company documents presented in the case
 5   showed that Monsanto knew XtendiMax would move off-field and cause
 6   harm. Monsanto projected thousands of drift incidents, and prohibited testing
 7   of drift properties to more easily obtain EPA registration. Documents
 8   conceded drift despite label-compliant application, and drift-caused yield loss.
 9         233. The jury rejected Monsanto’s defense that damage was because of
10   farmer misapplication, not their pesticide, and found in Bader’s favor on all
11   counts, awarding $15 million in actual damages and $250 million in punitive
12   damages. It found Monsanto and BASF liable for negligent design of their
13   products and failure to warn. The jury also found the companies conspired to
14   create an “ecological disaster” of off-target pesticide movement and damage to
15   increase profits.
16         234. Consolidated cases of thousands of other farmers have followed.
17   See, e.g., Master Antitrust Class Action Complaint, In Re Dicamba
18   Herbicides Litigation, No. 1:18-md-02820-SNLJ (E.D. Mo. Aug. 1, 2018),
19   www.moed.uscourts.gov/sites/moed/files/documents/118md2820-0138.pdf.
20         235. In June 2020, Monsanto reached a $400 million settlement with
21   farmers whose crops have been damaged by drift from dicamba. Monsanto
22   agreed to pay up to $300 million to soybean producers who suffered from
23   dicamba drift damage. Another $100 million was allocated for non-soybean
24   injury claims.
25   Harm from Market Consolidation or Economic Costs from Defensive Adoption
26         236. Nor does the EPA sufficiently account for the economic harm
27   from market consolidation. Soybean and cotton are susceptible to injury from
28
     CASE NO.                                                                        69
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 70 of 97




 1   dicamba, which has led to the practice of defensive planting: “growers
 2   planting dicamba-tolerant varieties of soybean not to use dicamba after crop
 3   emergence, but to protect their crops from the risk of exposure due to off-field
 4   movement of dicamba from neighboring fields.” 64
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         237. EPA confirms the existence of anecdotes regarding defensive
17   planting but asserts that “no systematic study to determine how common it
18   may be.” 65 If it were common, EPA admits “there could be concerns about
19   companies providing DT technology to obtain monopoly power and extract
20   excessive profits at the expense of growers.” 66
21         238. Yet EPA has far more than anecdotal evidence. Survey data
22   collected and analyzed by USDA shows that only about half (51%) of
23
24         64   EPA, Dicamba Incident Report, supra n. 51, at 43.
25         65   EPA, Dicamba Incident Report, supra n. 51, at 43.
26         66   Id.
27
28
     CASE NO.                                                                      70
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 71 of 97




 1   dicamba-resistant soybean acreage is subsequently sprayed with dicamba
 2   post-emergence, while fully 40% of dicamba-resistant cotton does not receive
 3   post-emergence treatments. 67 Based on these numbers, the EPA concluded
 4   that data “supports anecdotal reports that some soybean growers may be
 5   planting dicamba-tolerant soybean as an insurance against off-field
 6   movement of dicamba from neighboring fields.” 68 If farmers defensively
 7   planted even three percent of the 29.9 million acres of dicamba-resistant
 8   soybean, it would represent almost one million acres of soybean. 69
 9         239. In 2018, only 51% percent of farmers sprayed dicamba on
10   dicamba-resistant crops. 70 By comparison, more than 90% of farmers sprayed

11   the associated herbicides on the crop’s two largest competitors, glyphosate-

12   resistant crops and glufosinate-resistant crops.
           240. Further both Monsanto and BASF planned defensive adoption as
13
     a marketing strategy well before the 2016 registrations. Monsanto told its
14
     sales teams to pitch dicamba-resistant crops as products that would protect
15
     farmers – including especially “driftees” who had previously experienced
16
     dicamba injury - from dicamba drifting from their neighbors’ fields, while
17
     BASF presented this marketing strategy in a September 2016 meeting.
18
           241. In April 2017, a market research document prepared by Bank of
19
     America determined that defensive adoption drove sales. A Monsanto
20
     executive acknowledged these findings: “Interesting assessment that much of
21   the Xtend acreage was planted to protect themselves from neighbors who
22
23
           67   Id. at 43-44.
24         68   Id. at 45.
25         69   Id.
26         70   Hettinger, supra n. 17.
27
28
     CASE NO.                                                                       71
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 72 of 97




 1   might be using dicamba? Gotta admit I would not have expected this in a
 2   market research document.” 71

 3         242. In 2018, numerous seed companies reported to EPA that their

 4   farmer-customers felt forced to switch from conventional seeds to dicamba-
     resistant seeds, to avoid further off-target injury to their crops and economic
 5
     losses. Thus, the imperative to avoid dicamba drift injury entailed economic
 6
     losses to the seed companies selling conventional cotton and soy seeds. NFFC
 7
     II, 960 F.3d at 1142. The Court explained that “Many farmers have felt, and
 8
     will continue to feel, compelled by the increased planting of DT soybeans, and
 9
     the accompanying increased use of over-the-top dicamba, to change from non-
10
     DT to DT soybeans.” NFFC II, 960 F.3d at 1142.
11
           243. While EPA concedes that such “defensive planting” could entail
12
     “increased cost and/or reduced yields,” it provides no assessment of these
13   costs to either farmers or seed dealers. 72 Nor does EPA make any attempt to
14   weigh these costs against the putative benefits of the registration. In fact, the
15   dozens of references to “costs” in the Impacts Assessment refer almost
16   exclusively to putative costs associated with dicamba-resistant crop growers’
17   compliance with control measures, or to costs of alternative herbicide systems
18   in the absence of over-the-top dicamba.
19         244. EPA speculates that defensive planting would continue with or
20   without the 2020 registrations and dismisses the impact on farmers. Id. at
21   45.
22         245. The Ninth Circuit determined that EPA had “entirely failed to
23   recognize the economic cost imposed by the coercion of non-DT farmers to

24
25         71   Hettinger, supra n. 9.
26         72   EPA, Dicamba Incident Report, supra n. 51, at 45.
27
28
     CASE NO.                                                                      72
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 73 of 97




 1   convert to DT crops, and the resulting anti-competitive effect of that
 2   coercion.” NFFC II, 960 F.3d at 1144. EPA has done so again here.

 3   Social Cost to Farming Communities
 4         246. The Ninth Circuit found that over-the-top uses of dicamba had

 5   “torn apart the social fabric of many farming communities”: an impact which

 6   the EPA had entirely failed to take into account. Id. at 1143. Farmers began

 7   threatening farmers; destroying their neighbors’ crops, trees, ornamentals,

 8   and gardens; and even resorting to acts of violence. Id.

 9         247. EPA’s failure to mention anything regarding this “severe strain

10   on social relations in farming communities,” id. at 1143, constituted a

11   violation of its FIFRA mandate to consider “social costs” in deciding whether

12   to grant a pesticide registration.

13         248. The 2020 Registration Actions and supporting documents again

14   fail to account for social costs to farming communities. Rather, EPA only

15   provides a pro forma description of how, theoretically, “[t]he potential for

16   offsite injury to neighboring crops from dicamba can result in conflict

17   between neighbors.” 73 Incredibly, EPA justifies its refusal to critically assess

18   the enormous social costs of past and future over-the-top dicamba use by

19   speculating that such social costs, absent over-the-top dicamba, would

20   continue to be incurred due to illegal use of other forms of dicamba that are

21   currently registered by EPA. 74

22         249. The 2020 Registration Actions will result in the same strain on

23   social relations in farming communities. Dicamba drift will continue

24
25         73   EPA, Dicamba Incident Report, supra n. 51, at 45.
26         74   Id. at 46.
27
28
     CASE NO.                                                                        73
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
              Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 74 of 97




 1   impacting neighbors’ crops and gardens and continue to drive apart
 2   communities.
 3   Further Assessments on Adverse Effects on the Environment
 4         250. EPA’s additional hurried assessments, and the mitigations based
 5   on them, like the prior registrations, were not supported with substantial
 6   evidence and will not prevent adverse effects on the environment. A few
 7   examples are explained below.
 8   Volatility
 9         251. For instance, EPA’s volatility control measures are based on
10   small field studies, and the EPA admits that it “cannot definitively exclude”
11   volatility damage from real-world applications.
12   Runoff
13         252. Despite learning more about how dicamba in runoff water can
14   damage off-field plants many days after application, EPA has still failed to
15   collect sufficient data on this important impact, or assess and mitigate the
16   combined effects of concurrent dicamba exposure via spray drift, volatility,
17   and runoff.
18   Environmental Damage
19         253. Despite reports of millions of trees damaged by dicamba drift,
20   and the fact that long-lived trees in dicamba use areas are exposed
21   repeatedly over the season and over years to spray and vapor drift, EPA has
22   collected only a single study on the subject, involving what appears to be a
23   one-time dicamba exposure.
24   New 2020 Mitigation
25         254. EPA did update several 2020 use instructions, yet based several
26   of its updates on limited studies or assumptions. EPA expanded the
27   downwind in-field buffer to 240 feet (or 110 feet for soybeans if using a
28
     CASE NO.                                                                       74
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 75 of 97




 1   qualified hooded sprayer), added calendar cutoff dates for applications (June
 2   30th for soybeans and July 30th for cotton), and required use of a qualified
 3   VRA/pH buffering adjuvant in the tank for every application.
 4         255. EPA asserts that these mitigation measures will reduce adverse
 5   environmental impacts, yet acknowledges its limited data to support these
 6   measures.
 7         256. For example, in order to reduce risks to non-target plants from
 8   dicamba-contaminated runoff water, the Registration Actions prohibit
 9   dicamba application “if soil is saturated with water or when rainfall that may
10   exceed soil field capacity is forecasted to occur within 48 hours.” 75 Yet
11   because EPA collected only a single registrant study on runoff, EPA is unable
12   to quantify the degree to which this restriction would reduce non-target plant
13   risk, which is dependent on a host of “site-specific conditions such as field
14   size, amount of saturation in the field at the time of the event, soil type,
15   hydrologic conditions, etc.,” which a single study cannot encompass. 76 Nor did
16   EPA evaluate whether even trained applicators could reliably predict – 48
17   hours in advance – whether or not a rainfall event “may exceed” soil field
18   capacity, or assess the feasibility of enforcing such a label restriction.
19         257. Similarly, EPA found that hooded sprayers have “the potential to
20   reduce spray drift,” so the Registration Actions allow in-field spray drift
21   buffer zones of only 110 feet instead of 240 feet when hooded sprayers are
22   used on soybeans. Ex. A, at 13. However, the EPA has a “limited number of
23
24         75   EPA, 2020 Ecological Assessment of Dicamba Use on Dicamba-
     Tolerant (DT) Cotton and Soybean Including Effects Determinations for
25   Federally Listed Threatened and Endangered Species 8 (Oct. 26, 2020).
26         76   Id. at 62.
27
28
     CASE NO.                                                                        75
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 76 of 97




 1   field studies” to support this measure. Id. Moreover, EPA itself acknowledges
 2   that “buffers are poorly understood and making distinctions between FIFRA
 3   and ESA buffers based on application equipment [hooded or broadcast
 4   sprayers) could add an additional layer of complexity and unintentionally
 5   result in misuse.” 77
 6         258. EPA also notes differing levels of certainty in the effectiveness of
 7   its uniform cutoff date of June 30 intended to reduce volatility. EPA admits
 8   that “because the dates are the same in all 34 states and the meteorological
 9   data vary across these geographies, the magnitude of the protective certainty
10   of cut-off dates is not uniform across the 34 states.” Ex. A, at 14. Compliance
11   with the cutoff date will be easier for growers in the southern States because
12   of the longer growing season and planting at earlier calendar dates. The ease
13   of compliance could also be influenced by crop progress, weed pressure, and
14   weather. Despite these substantial uncertainties, the cutoff dates are still
15   “expected to provide protection” from the effects of applications coinciding
16   with temperatures favoring dicamba volatility. Id.
17         259. About 60% of damage incidents have been reported after June 30,
18   the new cut-off date; however, symptoms of dicamba damage can take two

19   weeks to show up. 78

20         260. EPA also expects VRAs (pH buffering adjuvant) to lower dicamba

21   volatility. However, compliance with VRA usage requirements cannot be

22   estimated because they “will have to be purchased separately by the

23   applicator and added to the tank,” because “[r]etailers and distributors may

24
25         77   EPA, Dicamba Incident Report, supra n. 51, at 39.
26         78   Hettinger, supra n. 17.
27
28
     CASE NO.                                                                       76
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 77 of 97




 1   stock only a small number [of VRAs] based on their client needs” and because
 2   “[t]he Agency has no information about the current availability of the
 3   required buffering agent.” 79 Additional compliance uncertainties arise from
 4   the “cost to the grower, and how difficult the product is to use.” 80
 5         261. EPA also restricted spraying to the period from one hour after
 6   sunrise to two hours before sunset to “reduce applications being made at
 7   times of day when temperature inversions often occur.” Ex. A, at 24. To the
 8   contrary, University of Missouri weed scientists’ analysis of weather stations
 9   from seven states has shown that temperature inversions occur frequently in
10   the afternoon and evening hours of May, June and July. Further, newer data
11   from Tennessee and Missouri show that those inversions frequently occur
12   earlier than two hours before sunset. University of Missouri Extension weed
13   scientist, Mandy Bish, confirmed that “Sunset is not a good predictor in every
14   location,” and these restrictions may not prevent spraying during inversions.
15
16   EPA’s Reversal Regarding FIFRA Section 24(c)
17         262. EPA administers FIFRA at the federal level, but states have an
18   important role to play in the regulatory scheme. FIFRA section 26 specifies
19   that states are to have primary enforcement responsibility if they
20   demonstrate to EPA that they have adopted adequate regulations and
21   enforcement mechanisms. See 7 U.S.C. § 136w-1. For example, FIFRA section
22   11, 7 U.S.C. § 136i, authorizes EPA to certify state programs for the training,
23   licensing, and certification of pesticide applicators as meeting federal
24
25         79   EPA, Dicamba Incident Report, supra n. 51, at 38.
26         80   Id.
27
28
     CASE NO.                                                                       77
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 78 of 97




 1   standards. FIFRA section 23, 7 U.S.C. § 136u, allows EPA to enter into
 2   cooperative agreements with states to enforce the FIFRA training, licensing,
 3   and certification requirements and to assure that the state programs in these
 4   areas are consistent with federal standards.
 5         263. The Registration Actions also include a reversal in decades of
 6   EPA precedent. EPA has long allowed states to issue “special local needs
 7   labels” on an annual basis, to address local agricultural, environmental, or
 8   public health needs by granting “additional uses” to federal pesticide labels.
 9   No longer, after this decision: EPA placed this rule reversal in a three-
10   sentence footnote, without first providing a notice and comment period.
11         264. The footnote for the first time now prohibits states from
12   “impos[ing] further restrictions on the dicamba products, or any other
13   federally registered pesticides” through Section 24(c) of FIFRA. Ex. A, at 20
14   n.19. Thus, the decision goes far beyond the three products being registered,
15   and covers state restrictions on any and all pesticides.
16         265. Instead, states must now impose restrictions under Section 24(a),
17   which allows states to regulate federal pesticides through state legislatures
18   or rulemaking procedures: a time-consuming and often political process that
19   can take years.
20         266. Section 24(c) allows states to “provide registration for additional
21   uses of federally registered pesticides formulated for distribution and use
22   within that State to meet special local needs in accord with the purposes of
23   this Act.” 7 U.S.C § 136v(c)(1).
24         267. For nearly three decades, EPA has interpreted Section 24(c) as
25   permitting states to “impose more restrictive measures” to federal labels, and
26
27
28
     CASE NO.                                                                        78
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 79 of 97




 1   that is what states have done. In 1996, the EPA formalized this
 2   interpretation and published it as a guidance for states. 81
 3         268. FIFRA 24(c) labels allow state lead agencies to be nimble, timely,
 4   practical, and appropriately responsive in quickly setting mitigation
 5   measures beyond the federal label. Every state is different, and one-size-fits-
 6   all mitigation measures on federal labels do not take into account possible
 7   unique or special local conditions, which may increase risks. States have
 8   specialized knowledge of conditions within their state. They are in the best
 9   position to identify deficiencies in federal labels and identify necessary
10   modifications to enable the product to be used legally at the local level while
11   minimizing the potential risks of harm to man and the environment. They
12   are in the best position to respond to additional data and feedback in a timely
13   manner.
14         269. Specifically, in the dicamba context, as discussed supra, many
15   states had applied the provision to positive effect, reducing drift complaints,
16   as detailed above, setting cutoff dates, requiring training, and other
17   restrictions.
18         270. For example, following the 2017 growing season numerous states
19   responded to EPA’s inadequate registration by issuing FIFRA 24(c) special

20   local needs labels that added further restrictions for 2018. 82 Iowa required an

21   additional special dicamba training for applicators. Minnesota prohibited
     spraying after June 20 and when field or forecasted high temperatures
22
     exceed 85°F. North Dakota set a cutoff date of June 30, as well as an 85°F
23
24
           81   EPA, Guidance on FIFRA 24(c) Registrations, supra n. 6.
25
           82 Sonja Begemann, States Tighten Dicamba Regulations (Feb. 8, 2018),
26   https://www.agprofessional.com/article/states-tighten-dicamba-regulations.
27
28
     CASE NO.                                                                       79
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 80 of 97




 1   limit and numerous other restrictions, while Tennessee permitted spraying
 2   only between 7:30 am and 5:30 pm, and required hooded sprayers for

 3   applications from July 15 to October 1.

 4         280. Following the 2018 growing season, numerous states again rolled
     out 24(c) labels to place additional restrictions for the 2019 growing season. 83
 5
     Illinois set a cut-off date of June 30, 2019 for spraying dicamba-resistant
 6
     soybeans, prohibited application when the wind is blowing towards adjacent
 7
     residential areas, added a downwind buffer between the last treated row and
 8
     the nearest edge of any Illinois Nature Preserves Commission site, as well as
 9
     several other restrictions. The Minnesota, North Dakota, and South Dakota
10
     Departments of Agriculture also set cutoff dates for dicamba application:
11
     June 20, 2019 in Minnesota and June 30, 2019 in North and South Dakota.
12
           271. When it initially raised the specter of a rule change, EPA agreed
13
     on the importance of flexibility for states and assured that any changes on
14
     the interpretation of 24(c) would be subject to APA notice and comment
15
     rulemaking. However, in the 2020 Registration Actions overturning this
16
     guidance, EPA did not undertake any public comment.
17
           272. The reversal will prevent the majority of states from
18
     implementing critical local special needs restrictions for the 2021 growing
19
     season (and other future growing seasons).
20
           273. The remaining alternative route under FIFRA 24(a), adding
21
     mitigation measures through formal rulemakings or legislative processes, can
22
     take years while in the meantime, unacceptable non-target damage could
23
24
25          Sophie Watterson, The State of Dicamba Regulation in the U.S. and
           83

     Missouri (May 5, 2020), https://moenvironment.org/the-state-of-dicamba-
26   regulation-in-the-u-s-and-missouri/.
27
28
     CASE NO.                                                                       80
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 81 of 97




 1   occur. States do not often use FIFRA 24(a) because decisions during the
 2   growing season need to be made swiftly, to adapt and adjust to changing
 3   conditions. States will not have sufficient time.
 4         274. Because of the footnote in the Registration Actions’ new
 5   limitations, states are now deprived of providing these essential protections
 6   to farmers and the environment.
 7
 8   Plaintiffs’ Injuries
 9         275. Plaintiffs and their members are being and will be adversely
10   affected by the challenged Registration Actions: EPA’s approval of novel and
11   increased uses of over-the-top dicamba on herbicide-resistant cotton and
12   soybean.
13         276. Plaintiffs and their members are concerned by the detrimental
14   impacts on farmers and the environment, including on endangered species
15   and their habitat, and on public health that will result from the re-
16   registration of over-the-top dicamba.
17         277. Plaintiffs’ members are farmers, gardeners, and conservationists.
18   They live, farm, and recreate in the many locations where EPA has re-
19   approved over-the-top spraying of these dicamba products and where
20   applicators have and will spray the products.
21   Farmers
22         278. The approved uses of over-the-top dicamba injure Plaintiff
23   members’ farm productivity, livelihoods, and environment, to the detriment
24   of their economic, socioeconomic, vocational, environmental, health, and
25   personal interests.
26         279. Many of Plaintiffs’ farmer members grow vulnerable crops, such
27   as tomatoes, grapes, and conventional soybeans, which are at risk of dicamba
28
     CASE NO.                                                                    81
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 82 of 97




 1   drift damage. Plaintiffs’ farmer members will have to adjust their planting
 2   season and choice of seed or crop or impose costly measures such as buffer
 3   zones, in an attempt to avoid crop damage by the challenged dicamba uses.
 4         280. Other Plaintiff members are gardeners that also grow vegetables,
 5   fruits, herbs, and other crops that are at risk of dicamba drift damage. These
 6   members are rural community members who enjoy the benefits of pollinators,
 7   birds, and other wildlife that rely on vulnerable plants for food, nesting, or
 8   breeding. They are at risk of dicamba damage to their crops, hedgerows,
 9   gardens, and surrounding ecologically important flora.
10         281. EPA’s registration of over-the-top dicamba use has already
11   caused unprecedented damage to farmers and gardeners’ crops and plants
12   across millions of acres. Some of Plaintiffs’ members include farmers and
13   gardeners who live and grow crops that have already been damaged by drift
14   under EPA’s previous registration and now will likely be damaged again
15   based on the new registration. The new registration will lead to increased use
16   and more frequent applications of over-the-top dicamba this year, making it
17   more likely that Plaintiffs’ farmer and gardener members who cultivate crops
18   near areas of over-the-top dicamba application will suffer crop or land use
19   damage.
20         282. Such members may have to adjust their planting season, impose
21   costly measures such as buffer strips, or forego the planting of certain crops,
22   in order to try to reduce the negative impacts of over-the-top dicamba use
23   near their crops. The livelihoods and economic interests of CFS members who
24   cultivate and farm such crops are injured by the Registration Actions.
25         283. Plaintiffs’ members also live, farm, and recreate in states that
26   were also previously protected in part by their states’ FIFRA 24(c) labels and
27   use restrictions issued by states to protect farmers from damage. EPA’s new
28
     CASE NO.                                                                         82
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 83 of 97




 1   approval, which eliminates that state level authority and protection, thus
 2   also injures them.
 3         284. Plaintiffs’ members are deeply concerned that EPA’s registration
 4   of the challenged dicamba uses will harm their farm productivity, livelihoods,
 5   and environment, to the detriment of their economic and recreational
 6   interests, especially without the 24(c) labels states previously imposed.
 7         285. Plaintiffs’ rural members are also injured by the social impacts of
 8   the Registration Actions, the severe strain on social relations in farming
 9   communities EPA’s approvals have caused.
10         286. Plaintiffs’ farmer members are also injured by the anti-
11   competitive, monopolistic impacts of the Registration Actions to the seed
12   market. EPA’s re-registration will mean that many farmers in states where
13   Plaintiffs’ members reside will have no choice but to switch to planting
14   dicamba-resistant soy and cotton in order to avoid economic losses due to
15   drift damage. This will further reduce the availability of non-dicamba-
16   resistant and non-genetically engineered seeds as local seed companies have
17   no incentive to sell such varieties due to reduced demand. Because of the
18   registration and forced defensive adoption, farmers find it increasingly
19   difficult to find non-dicamba-resistant soybean seeds.
20         287. Many of Plaintiffs’ members are committed to reducing the use of
21   pesticides and endeavor to preserve the use of non-patented seed crops.
22   Because of Defendants’ registration, they face a lose-lose choice of either
23   risking drift damage or losing their right to farm and safely plant the crops of
24   their choice.
25         288. Thus, the registration of over-the-top dicamba has, and will
26   continue to, injure Plaintiffs’ members’ interests and ability to obtain and
27   plant non-dicamba-resistant seeds, diminishing their ability to grow the
28
     CASE NO.                                                                       83
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 84 of 97




 1   crops of their choice, and costing them additional time and money to locate
 2   such seeds.
 3         289. EPA’s simultaneous elimination of the state level protections
 4   under FIFRA 24(c) will exacerbate the anti-competitive, monopolistic injuries
 5   as well by reducing state supplemental protections and thus increasing drift
 6   harm as well as defensive adoption to avoid it.
 7         290. Because of EPA’s re-registration decision, Plaintiffs’ members
 8   may have to adjust their planting season and choice of seed or crop or
 9   undertake costly measures such as buffer zones, in an attempt to avoid
10   dicamba drift crop damage.
11         291. For example, NFFC member John Zuhlke, an organic farmer and
12   owner of Little Shire Farm in South Dakota, experienced damage to his crops
13   from dicamba use by neighboring farms, particularly to his susceptible
14   tomato crop. As a result of this damage, he lost $40,000 to $80,000 worth of
15   sales during the 2018 growing season and his personal relationships with
16   neighbors suffered. He also experienced damage to the trees on his property,
17   particularly a maple tree. Because of the 2020 Registration Decisions,
18   continued use of dicamba on neighboring fields will result in further strained
19   relationships and economic losses.
20         292. Additionally, CFS member, Eric Pool, the owner of Berryville
21   Vineyards, is concerned about dicamba drift continuing to harm his vineyard
22   because grapes are sensitive to dicamba. He currently farms about ten acres
23   of wine grapes and berries in Berryville, Illinois in an area near dicamba-
24   resistant soybean crops where farmers rely heavily on herbicides. He has
25   suffered economic and labor costs resulting from extensive damage to his
26   vineyard and has filed several complaints with the Illinois State Department
27   of Agriculture.
28
     CASE NO.                                                                       84
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 85 of 97




 1   Conservationists
 2         293. Plaintiffs’ members are also conservationists with aesthetic,
 3   recreational, vocational, and personal interests in the protection of the
 4   environment from the adverse impacts of dicamba spraying. Those members
 5   are heavily involved with maintaining a healthy environment for many
 6   species of animals, plants, and trees for recreational, aesthetic, and personal
 7   reasons. The use of over-the-top dicamba will harm wild plants, trees,
 8   animals, insects, and their native habitats, injuring Plaintiffs’ members’
 9   recreational and aesthetic interests. The intensive use of over-the-top
10   dicamba on crops compromises Plaintiffs’ members’ enjoyment of their local
11   environment and injures the aesthetic and recreational interests of members
12   in maintaining biodiversity and protecting sensitive species.
13         294. EPA’s registration of these products will continue to cause a
14   skyrocketing increase in the spraying of dicamba by millions of pounds a
15   year. This dicamba will be sprayed in new ways, over the top of growing
16   crops, at new times of the year, and during summer. Through drift and
17   runoff, the dicamba will leave the farm fields and enter water and soil, as
18   well as expose native species.
19         295. Dicamba drift and consequential environmental harm will also
20   increase because of EPA’s elimination of states’ 24(c) authority to limit
21   spraying, which further injures Plaintiffs’ members’ conservation interests.
22         296. Plaintiffs’ members are concerned about the adverse impacts to
23   the environment and to wild plants, trees, insects, birds, and other animals
24   from dicamba exposure because of EPA’s decision. They are also concerned
25   about the effects on water quality and human health. They live and regularly
26   hike and recreate in and around areas now approved for dicamba spraying.
27
28
     CASE NO.                                                                       85
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 86 of 97




 1         297. For example, CBD member John Buse is concerned about the
 2   effects of pesticides and herbicides on the wellbeing and recovery of
 3   threatened and endangered species, as well as on water quality and human
 4   health. Specifically, he enjoys hiking and recreating near Indiana bat habitat
 5   near Indianapolis, Indiana and observing bat colonies. He is concerned that
 6   dicamba products will be routinely applied in Indiana and elsewhere in and
 7   around Indiana bat habitat without regard to the species’ conservation and
 8   recovery.
 9   Organizational Injury
10         298. In addition to the injury to its individual members, the
11   registration decision also adversely injures Plaintiffs’ organizational
12   interests. See supra ¶¶ 26-34. Each organization has a mission dedicated to
13   protecting the environment and/or farmers from the adverse impacts of
14   industrial agriculture, including specifically pesticides. EPA’s 2020
15   Registration Actions caused Plaintiff organizations to continue to divert
16   resources from addressing other pesticides to focus on the harms and injuries
17   caused by the over-the-top uses of dicamba on dicamba-resistant cotton and
18   soybean.
19   Failure to Hold Notice and Comment
20         299. Plaintiffs and their members are also injured by EPA’s refusal to
21   hold notice and comment on the challenged decision. EPA’s refusal deprived
22   Plaintiffs and their members of their procedural rights under the APA and
23   FIFRA to formally submit to the EPA comments on the proposed decision.
24         300. The registrations are still the first attempt at a lawful, novel new
25   use of dicamba, which should proceed through notice and comment. Also, the
26   decision made a rule change for all pesticides, eliminating states’ protections
27   under FIFRA 24(c). The public and stakeholders such as Plaintiffs and their
28
     CASE NO.                                                                     86
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 87 of 97




 1   members should have been given the formal opportunity to weigh in on such
 2   a precedential decision and have the right to responses from EPA on their
 3   critiques and consideration of the evidence they might present.
 4         301. EPA’s failure to hold public comment on the proposed decision
 5   before issuing the challenged decision injures Plaintiffs’ due process rights to
 6   participate in proceedings affecting them. These procedural injuries are
 7   directly connected to the substantive injuries to Plaintiffs’ economic and
 8   environmental interests explained above. Had EPA held public comment, it
 9   might have reached a different decision in whole or part.
10   Summary
11         302. In sum, EPA’s decision to register over-the-top dicamba for use
12   on cotton and soybean injures Plaintiffs’ substantive and procedural
13   interests, their organizational interests in protecting agriculture and the
14   environment, as well as the aesthetic, recreational, economic, and personal
15   health interests of thousands of their members.
16         303. Plaintiffs’ and their members’ injuries will be redressed if and
17   when this Court declares the approval unlawful and vacates the Registration
18   Actions, halting the use and sale of the pesticide products.
19
20
                             FIRST CAUSE OF ACTION
21                Registration Not Supported by Substantial Evidence
22                                Violation of FIFRA
           304. Plaintiffs reallege and incorporate by reference Paragraphs 1
23
24   through 303.
           305. To unconditionally register a pesticide, EPA must conclude
25
26   among other things that the pesticide “will perform its intended function

27   without unreasonable adverse effects on the environment” and that “when

28
     CASE NO.                                                                      87
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 88 of 97




 1   used in accordance with widespread and commonly recognized practice it will
 2   not generally cause unreasonable adverse effects on the environment.” 7
 3   U.S.C. § 136a(C)(5).
 4         306. FIFRA defines “unreasonable adverse effects on the
 5   environment” to mean “any unreasonable risk to man or the environment,
 6   taking into account the economic, social, and environmental costs and
 7   benefits of the use of any pesticide.” 7 U.S.C. § 136(bb).
 8         307. EPA’s registration conclusion is not supported by substantial
 9   evidence because the EPA understated some risks and costs and failed to
10   address others.
11         308. These include:
                  1. understating the amount of dicamba to be sprayed and
12
                     which will move off-field and enter the environment;
13
                    2. understating the damage from unreported drift;
14
15                  3. failing to account for and quantify or even estimate the
                       economic cost of crop damage from dicamba drift;
16
17                  4. failing to account for the impossibility of complying with
                       the label instructions in real world farming conditions;
18
19                  5. failing to consider and assess the anti-competitive,
                       monopolistic economic impacts of defensive dicamba-
20                     resistant seed adoption;
21
                    6. failing to consider and assess the social impacts of dicamba
22                     drift, crop damage, and defensive adoption on farming
23                     communities

24                  7. Failing to consider and assess the impacts of dicamba drift,
25                     runoff, and rainwater on the environment, including drift
                       damage to wild plants, trees, and other species;
26
27
28
     CASE NO.                                                                       88
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 89 of 97




                    8. failing to consider and assess the efficacy of the new label
 1
                       mitigations, such as hooded sprayers, a June 30 cutoff date,
 2                     and the use of VRAs.
 3
           309. The EPA based its determination that the Registration Actions
 4
     will not result in “adverse effects on the environment” on mitigation, in the
 5
     form of label instructions. Yet EPA failed to study and account for the
 6
     substantial likelihood that farmers and applicators, despite their best efforts,
 7
     cannot follow the use directions in real world conditions. In previous seasons,
 8
     numerous use directions, the same directions still in the Registration Actions,
 9
     proved “difficult if not impossible to follow,” NFFC II, 960 F.3d at 1124, 1140-
10
     41. And that the additional measures EPA added will fare better is also not
11
     supported by substantial evidence. Despite the Ninth Circuit’s unambiguous
12
     instruction, EPA still has not studied the efficacy or feasibility in the real
13
     world of the measures upon which it is banking its decisions. EPA unlawfully
14
     made no effort to test the efficacy of the mitigation on which it is relying.
15
           310. EPA played up the alleged benefits of the dicamba new uses, but
16
     left out any assessment of their true costs. The EPA based its Registration
17
     Actions on a flawed cost-benefit assessment that failed to take into account
18
     social and economic impacts, in violation of FIFRA. 7 U.S.C. § 136(bb).
19
     Nowhere in the decision documents, including the two Benefits Assessments,
20
     does EPA critically assess and quantify, farmers’ financial losses as a result
21
     of off-target drift or the anticompetitive effect of these crop systems.
22
           311. EPA’s cost-benefit assessment is also flawed because EPA failed
23
     to assess the costs to non-agricultural systems, such as ornamental plants
24
     and trees.
25
           312. EPA failed to assess the intertwined social costs to farming
26
     communities and agriculture of the renewed registration of these products.
27
28
     CASE NO.                                                                         89
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 90 of 97




 1   The prior registrations have not merely caused financial hardship; they have
 2   torn apart farming communities, pitting farmer against farmer.
 3         313. All of these violations mirror the past unlawful registration
 4   decisions for these products, and are errors of law the Ninth Circuit
 5   specifically rebuked the EPA for making just this past June 2020.
 6         314. The Registration Actions are thus not supported by substantial
 7   evidence in violation of FIFRA.
 8
 9                          SECOND CAUSE OF ACTION
10               Violation of the Unconditional Registration Standard
                                   Violation of FIFRA
11
           315. Plaintiffs reallege and incorporate by reference Paragraphs 1
12
     through 314.
13
           316. The prior product registrations were conditional and only for 2
14
     years; this time, EPA registered the products unconditionally and for 5 years.
15
           317. As compared to conditional registration, unconditional
16
     registration imposes a different, higher standard, both in terms of the data it
17
     requires as well as its risk standard. Whereas for conditional, only
18
     “satisfactory data” is required, 7 U.S.C. § 136a(c)(7)(B), for unconditional,
19
     EPA must determine that “no additional data are necessary.” 40 C.F.R.
20
     § 152.112(c).
21
           318. Whereas for conditional registration, EPA must only determine
22
     that the conditional new use will not “significantly increase the risk of any
23
     unreasonable adverse effect” beyond the already existing registration, 7
24
     U.S.C. § 136a(c)(7)(B), an unconditional registration requires EPA to find
25
     that the pesticide “will perform its intended function without unreasonable
26
     adverse effects on the environment. 7 U.S.C. 136a(C)(5)(C). EPA must also
27
28
     CASE NO.                                                                        90
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 91 of 97




 1   find that the pesticide “when used in accordance with widespread and
 2   commonly recognized practice . . . will not generally cause unreasonable
 3   adverse effects on the environment.” 7 U.S.C. § 136a(c)(5)(D).
 4         319. EPA failed to support with substantial evidence several prongs of
 5   the unconditional registration standard. First, EPA failed to consider and
 6   assess whether farmers are actually able to use the products for their
 7   “intended function” of weed control and still not cause unreasonable adverse
 8   effects on the environment. The use instructions remain “difficult to
 9   impossible” to follow in real world farming conditions, NFFC II, 960 F.3d at
10   1124, 1140-41, leaving farmers with the lose-lose choice of violating the use
11   restrictions and causing unreasonable adverse effects, or not using the
12   pesticide for its intended function. In order to meet the unconditional
13   registration standard, EPA must find that a pesticide can be sprayed and
14   accomplish its “intended purpose” in the real world of farming without
15   causing unreasonable adverse effects, not according to whatever
16   hypothetically EPA can think up to put on a label.
17         320. Second, EPA failed to support with substantial evidence that the
18   byzantine, impossible to follow mitigation measures—the use instructions for
19   the products on which EPA has predicated its finding of no unreasonable
20   adverse effects—constitute “widespread and commonly recognized practice[s]”
21   in farming. 7 U.S.C. § 136a(c)(5)(D). The unconditional registration standard
22   requires EPA to assess whether the pesticide products will cause
23   unreasonable adverse effects “when used in accordance with widespread and
24   commonly recognized practice,” not when used in any scenario that EPA can
25   contemplate, however unrealistic in real farming and weather conditions it
26   might be.
27
28
     CASE NO.                                                                        91
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 92 of 97




 1         321. In fact, the 40-page use directions are not “widespread and
 2   commonly recognized practice[s],” but instead measures that experts have
 3   said were unlike anything they had seen previously.
 4         322. An unconditional registration must determine there will be no
 5   unreasonable adverse effects on the environment not from any type of
 6   spraying, but rather from use that is normal and from use that will actually
 7   allow farmers to complete the pesticide’s intended function. EPA failed to do
 8   that and admits that such use beyond its unrealistic and unassessed label
 9   mitigation will lead to harm.
10         323. The Registration Actions are thus not supported by substantial
11   evidence in violation of FIFRA.
12
13                           THIRD CAUSE OF ACTION
14              Failure to Provide a Notice and Comment for New Uses
                            Violation of FIFRA and the APA
15
           324. Plaintiffs reallege and incorporate by reference Paragraphs 1
16
     through 323.
17
           325. FIFRA requires that EPA “shall publish” in the Federal Register
18
     a “notice of receipt of application” and a “notice of issuance” for every
19
     pesticide product registration that utilizes a “new active ingredient” or that
20   entails a “changed use pattern.” 7 U.S.C. § 136a(c)(4); 40 C.F.R. § 152.102.
21         326. EPA held public comment for its initial 2016 registration of these
22   new over-the-top uses of dicamba, acknowledging that they were FIFRA new
23   uses. The Registration Actions and the products approved by them are still
24   subject to notice and comment because the decisions still allow for new uses.
25   The uses remain new because, while there was a prior approval, the Court
26   held it unlawful. Thus, this is still EPA’s first attempt at a lawful new use.
27
28
     CASE NO.                                                                         92
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
               Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 93 of 97




 1         327. However, contrary to FIFRA and the APA, EPA did not provide
 2   notice and comment opportunities to the public before issuing the

 3   Registration Actions.

 4         328. EPA’s failure to provide Plaintiffs with FIFRA-mandated notices
     of application and issuance for the Registration Actions in the Federal
 5
     Register and its denial of public comment opportunities denied Plaintiffs and
 6
     the public the full ability to submit information and data to EPA through the
 7
     formal docket process. EPA would have had to consider that information, and
 8
     it may have convinced the EPA not to issue the new use registrations, or
 9
     restrict them. At a minimum, EPA would have had to respond to those
10
     comments to explain why it did not follow them. EPA has allowed the uses of
11
     products that cause unreasonable adverse effects and are harmful to
12
     Plaintiffs, while depriving them of these procedural rights.
13         329. EPA’s failure to publish Federal Register notices as required
14   under 7 U.S.C. § 136a(c)(4) and 40 C.F.R. § 152.102 establishes that the
15   Registration Actions were approved “without observance of procedure
16   required by law,” in violation of the APA. 5 U.S.C. § 706(2)(D).
17
18
                             FOURTH CAUSE OF ACTION
19               Failure to Provide a Notice and Comment For Rulemaking
                                    Violation of the APA
20
           330. Plaintiffs reallege and incorporate by reference Paragraphs 1
21
     through 329.
22
           331. The APA requires agencies to provide for notice-and-comment
23
     before promulgating rules. 5 U.S.C. §§ 553(b), (c). A “rule” is “the whole or a
24
     part of an agency statement of general or particular applicability and future
25
     effect designed to implement, interpret, or prescribe law or policy.” Id. §
26   551(4).
27
28
     CASE NO.                                                                      93
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 94 of 97




 1         332. The FIFRA 24(c) reversal by EPA is subject to notice and
 2   comment because it is a legislative rule that alters legal rights and has the

 3   force and effect of law. The rule change removed states’ rights to grant

 4   “special local needs labels” to restrict pesticide uses beyond the federal label
     without going through FIFRA 24(a), which requires lengthy state law or
 5
     rulemaking processes.
 6
           333. The decision conflicts with prior longstanding EPA policy, which
 7
     allowed states to issue further restrictions beyond federal labels to meet
 8
     special local needs under section 24(c) of FIFRA.
 9
           334. Despite being a part of particular product registration decisions
10
     otherwise limited to three pesticide products, EPA declared that its new rule
11
     change applied to all registered pesticides. This was the first time EPA
12
     publicly announced the change.
13         335. As a substantive rule that has the force and effect of law, this
14   decision was subject to APA notice-and-comment rulemaking requirements.
15   However, contrary to the APA, EPA did not provide notice and comment
16   opportunities to the public before issuing the 2020 decision. Instead, it buried
17   it in a footnote.
18         336. Through its decision, EPA altered the established rights of states,
19   and the farmers that depend on state regulators to improve on flawed federal
20   oversight. In the past, for these products and for other products, through

21   FIFRA 24(c), states have been able to move quickly to address developing

22   harms, such as the unprecedented dicamba drift crisis of millions of acres in

23   2016-2020. Now, the lengthy state rulemaking and legislative procedures
     required by FIFRA 24(a) will prevent states from issuing 24(c) labels for the
24
     2021 growing season, or during any subsequent season, if and when timely
25
     state action is required to address that season’s needs, as it has in past years.
26
27
28
     CASE NO.                                                                        94
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
            Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 95 of 97




 1         337. The decision is thus a concrete alteration of rights with binding
 2   force of law.

 3         338. The decision has the force and effect of a legislative rule because

 4   it acts to amend an existing legislative rule.
           339. EPA’s failure to provide for notice and comment in adopting the
 5
     decision has deprived the Plaintiffs of their rights to comment on and inform
 6
     the outcome of rulemaking.
 7
           340. The promulgation of the decision is a final agency action subject
 8
     to review by this Court.
 9
           341. EPA’s failure to follow notice and comment rulemaking
10
     procedures constitutes unlawful agency action without observance of required
11
     procedures under 5 U.S.C. §§ 706(2)(A), (D).
12
13
                                   PRAYER FOR RELIEF
14
15   Plaintiffs respectfully request that this Court:
16         1.        Declare that the Registration Actions and dicamba product
17                   registrations (collectively, the Registration Actions) violate
18                   FIFRA and its implementing regulations;
19         2.        Declare that EPA failed to support the Registration Actions and
20                   dicamba product registrations with substantial evidence;
21         3.        Declare that the Registration Actions and product registrations
22                   are new uses that required public notice and comment, and EPA’s
23                   failure to provide notice and comment violations of FIFRA and
24                   the APA;
25         4.        Set aside, or vacate, the Registration Actions and product
26                   registrations in whole or part as needed to stop their sale and
27                   use;
28
     CASE NO.                                                                          95
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
           Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 96 of 97




 1        5.    Prohibit any continued use of existing, already sold pesticide
 2              products registered under the now-vacated registrations;
 3        6.     Grant any other relief as may be necessary and appropriate to
 4              stop the use and sale of pesticides authorized by the Registration
 5              Actions before and after vacatur;
 6        7.    Declare that the Defendants’ action in reversing longstanding
 7              EPA rules regarding Section 24(c) of FIFRA for these products
 8              but also all other pesticides without notice and comment was in
 9              violation of the APA and was arbitrary, capricious, without
10              observance of procedures required by law, and therefore must be
11              set aside;
12        8.    Declare that EPA, should it wish to alter Section 24(c), must
13              undertake notice and comment rulemaking;
14        9.    Set aside, or vacate, the Registration Actions with regard to
15              Section 24(c);
16        10.   Award Plaintiffs the costs of this litigation, including reasonable
17              attorneys’ fees and expert witness fees; and
18        11.   Grant such other relief as the Court deems just and proper.
19
20   Respectfully submitted this 23rd day of December, 2020.
21
22                            s/ Sylvia Shih-Yau Wu
                             SYLVIA SHIH-YAU WU (Pro Hac Vice)
23                           GEORGE A. KIMBRELL (Pro Hac Vice application
                             pending)
24                           MEREDITH STEVENSON (Pro Hac Vice)
                             Center for Food Safety
25                           303 Sacramento Street, 2nd Floor
                             San Francisco, CA 94111
26                           T: (415) 826-2770 / F: (415) 826-0507
                             Emails: swu@centerforfoodsafety.org
27                                    gkimbrell@centerforfoodsafety.org
28
     CASE NO.                                                                    96
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
           Case 4:20-cv-00555-DCB Document 1 Filed 12/23/20 Page 97 of 97



                                   mstevenson@centerforfoodsafety.org
 1
                           STEPHANIE M. PARENT (Pro Hac Vice)
 2                         Center for Biological Diversity
                           PO Box 11374
 3                         Portland, OR 97211
                           T: (971) 717-6404
 4                         Email: SParent@biologicaldiversity.org
 5
                           Counsel for Plaintiffs
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     CASE NO.                                                               97
     COMPLAINT FOR DECLARATORY & EQUITABLE RELIEF
